

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1


STANDARD FORM OF OFFICE LEASE
The Real Estate Board of New York, Inc.


Agreement of Lease, made as of this 15th day of December 2009, between NEWMARK
COMPANY REAL ESTATE, INC., AS AGENT FOR: 38TH AND 8TH LLC, NEW. 520 GSH LLC, NEW
520 TRIPLE CROWN LLC AND NEW 520 EIGHTH LLC, having offices at 125 Park Avenue,
New York, New York 10017, party of the first part, hereinafter referred to as
Owner, EMERGING VISION USA, INC. and party of the second part, hereinafter
referred to as TENANT,


Witnesseth: Owner hereby leases to Tenant and Tenant hereby hires from Owner the
Part 23rd floor as indicated on the floor plan attached hereto in the building
known as 520 Eighth Avenue in the Borough of Manhattan, City of New York, for
the term of ten (10) years, four (4) months (or until such term shall sooner
cease and expire as hereinafter provided) to commence upon the possession Date
(as defined under Article 64) and terminating ten (10) years, four (4) months
from the last day of the month in which the Possession Date occurs at a Fixed
Annual Rent as stated in Article 65 hereof. Fixed Annual Rent as stated
hereunder is an aggregate inclusive of the 2.5% fixed percentage annual
escalation in rent and is exclusive of electric charges and other items of
Additional Rent. which Tenant agrees to pay in lawful money of me United States,
which shall be legal tender in payment of all debts and dues, public and
private, at the time of payment, in equal monthly installments in advance on the
first day of each month during said term at the office of Owner or such other
place as Owner may designate, without any setoff or deduction whatsoever, except
that Tenant shall pay the first monthly installment(s) on the execution hereof
(unless this lease be a renewal).


The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows:


Rent:
1. Tenant shall pay the rent as above and as hereinafter provided.



Occupancy:
2. Tenant shall use and occupy the demised premises for general, executive and
for no other purpose.



 
Tenant

Alterations:
3. Tenant shall make no changes in or to the demised premises of any nature
without Owner's prior written consent.1 Subject to the prior written consent of
Owner, and to me provisions of this article, Tenant, at Tenant's expense, may
make alterations, installations, additions or improvements which are
non-structural and which do not affect utility services or plumbing and
electrical lines, in or to the interior of the demised premises, by using
contractors or mechanics first approved in each instance by Owner.2 Tenant
shall, before making any alterations, additions, installations or improvements,
at its expense, obtain all permits, approval and certificates required by any
governmental or quasi-governmental bodies and (upon completion) certificates of
final approval thereof, and shall deliver promptly duplicates of all such
permits, approvals and certificates to Owner and Tenant agrees to carry, and
will cause Tenant's contractors and sub-contractors to carry, such worker's
compensation, commercial general liability, personal and property damage
insurance as Owner may require. If any mechanic's lien is filed against the
demised premises, or the building of which the same forms a part, for work
claimed to have been done for, or materials furnished to. Tenant, whether or not
done pursuant to this article, the same shall be discharged by Tenant within
thirty days thereafter, at Tenant's expense, by payment or filing a bond as
permitted by law All fixtures and all paneling, partitions, railings and like
installations, installed in the demised premises at any time, either by Tenant
or by Owner on Tenant's behalf shall, upon installation, become the property of
Owner and shall remain upon and be surrendered with the demised premises as the
termination of this lease, elects to relinquish Owner's right thereto and to
have them removed by Tenant, in which event the same shall be removed to the
demised premises by Tenant prior to the expiration of the lease, at Tenant's
expense. Nothing in this article shall be construed to give Owner title to, or
to prevent Tenant's removal of, trade fixtures, moveable office furniture and
equipment, but upon removal of, same from the demised premises Or upon removal,
of other installations as may be required by Owner, Tenant shall immediately,
and at its expense, repair and restore the demised premises to the condition
existing prior to any such installations, and repair any damage to the demised
premises or the building due to such removal. All property permitted or required
to be removed by Tenant at the end of the term remaining in the demised premises
after Tenant's removal shall be deemed abandoned and may, at the election of
Owner either be retained as Owner's property or may be removed from the demised
premises by Owner, at Tenant's expense.



 
Maintenance

 
and

Repairs:
4. Tenant shall, throughout the term of this lease, take good care of the
demised premises and the fixtures and appurtenances therein. Tenant shall be
responsible injury to the demised premises or any other part of the building and
the systems and equipment thereof, whether requiring structural or nonstructural
repairs caused by or resulting from, carelessness, omission, neglect or improper
conduct of Tenant, Tenant's subtenants, agents, employees, invitees or
licensees, or which arise out of any work, labor, service or equipment done for,
or supplied to, Tenant or any subtenant, or arising out of the installation, use
or operation of the property or equipment of Tenant or any subtenant. Tenant
shall also repair all damage to the building and the demised premises caused by
the moving of Tenant's fixtures, furniture and, equipment Tenant shall promptly
make, at Tenant's expense, all repairs in ' and to the demised premises for
which Tenant is responsible, using only the contractor for the trade or trades
in question, selected from a list of at least two contractors per trade
submitted by Owner.3 Any other repairs in or to the building or the facilities
and systems thereof, for which Tenant is responsible, shall be performed by
Owner at the Tenant's expense. Owner shall maintain in good working order and
repair the exterior and the structural portions of the building, including the
structural portions of the demised premises 4 and the public portions of the
building interior and the building plumbing, electrical, heating and ventilating
systems (to the extent such systems presently exist) serving the demised
premises. Tenant agrees to give prompt notice of any defective condition in the
demised premises for which Owner may be responsible hereunder. There shall be no
allowance to Tenant for diminution of rental value and no liability on the part
of Owner by reason of inconvenience, annoyance or injury to business arising
from Owner or others making repairs, alterations, additions or improvements in
or to any portion of the building or the demised premises, or in and to the
fixtures, appurtenances or equipment thereof. It is specifically agreed that
Tenant shall not be entitled to any setoff or reduction of rent by reason of any
failure of Owner to comply with the covenants of this or any other article of
this lease. Tenant agrees that Tenant's sole remedy at law in such instance will
be by way of an action for damages for breach of contract. The provisions of
this Article 4 shall not apply in the case of fire or other casualty, which are
dealt with in Article 9 hereof.



Window
Cleaning:
5. Tenant will not clean nor require, permit, suffer or allow any window in the
demised premises to be cleaned from the outside in violation of Section 202 of
the Labor Law or any other applicable law, or of the Rules of the Board of
Standards and Appeals, or of any other Board or body having or asserting
jurisdiction.



Requirements
of Law
Fire Insurance,
Floor Loads:
6. Prior to the commencement of the lease term, if Tenant is then in possession,
and at all times thereafter, Tenant, at Tenant's sole cost and expense, shall
promptly comply with all present and future laws, orders and regulations of all
state, federal municipal and local governments, departments, commissions and
boards and any direction of any public officer pursuant to law, and all orders,
rules and regulations of the New York Board of Fire Underwriters, Insurance
Services Office, or any similar body which shall impose any premises, whether or
not arising out of Tenant's use or manner of use thereof, (including Tenant's
permitted use) or, with respect to the building if arising out of Tenant's use
or manner of use of the demised premises or the building (including the use
permitted under the ease). Nothing herein shall require Tenant to make
structural repairs or alterations unless Tenant has, by its manner of use of the
demised premises or method of operation therein, violated any such laws,
ordinances, orders, rules, regulations or requirements with respect thereto.
Tenant may, after securing Owner to Owner's satisfaction against all damages,
interest, penalties and expenses, including, but not limited to, reasonable
attorney's fees, by cash deposit or by surety bond in an amount and in a company
satisfactory to Owner. contest and appeal any such laws, ordinances, orders,
rules, regulations or requirements provided same is done with all reasonable
promptness and provided such appeal shall not subject Owner to prosecution for a
criminal offense, or constitute a default under any lease or mortgage under
which Owner may be obligated, or cause the demised premises or any part thereof
to be condemned or vacated. Tenant shall not do or permit any act or thing to be
done in or to the demised premises which is contrary to law, or which will
invalidate or be in conflict with public liability, fire or other policies of
insurance at any time carried by or for the benefit of Owner with respect to the
demised premises or the building of which the demised premises form a part, or
which shall or might subject Owner to any liability or responsibility to any
person, or for property damage. Tenant shall not keep anything in the demised
premises, except as now or hereafter permitted by the Fire Department, Board of
Fire Underwriters, Fire Insurance Rating Organization or other authority having
jurisdiction, and then only in such manner and such, quantify so as not to
increase the rate for fire insurance applicable to the building, nor use the
demised premises in a manner which will increase the insurance rate for the
building or any properly located therein over that in effect prior to the
commencement of Tenant's occupancy. Tenant shall pay all costs, expenses, fines,
penalties, or damages, which may be imposed upon Owner by reason of Tenant's
failure to comply with the provisions of this article, and if by reason of such
failure me fire insurance rate shall, at the beginning of this lease, or at any
time thereafter, be higher than it otherwise would be, then, Tenant shall
reimburse Owner, as additional rent hereunder, for that portion of all fire
insurance premiums thereafter paid by Owner which shall have been charged
because of such failure by Tenant. In any action or proceeding wherein Owner and
Tenant are parties, a schedule or "make-up" of rate for the building or the
demised premises issued by the New York Fire Insurance Exchange, or other body
making fire insurance rates applicable to said premises shall be conclusive
evidence of the facts therein stated and of the several items and charges in the
fire insurance rates then applicable to said premises. Tenant shall not place a
load upon any floor of the demised premises exceeding the floor load per square
foot area which it was designed to carry and which is allowed by law. Owner
reserves the right to prescribe the weight and position of all safes, business
machines and mechanical equipment. Such installations shall be placed and
maintained by Tenant at Tenant's expense, in settings sufficient in Owner's
judgment to absorb and prevent vibration, noise and annoyance.


 
 

--------------------------------------------------------------------------------

 



Subordination:
7. This lease is subject and subordinate to all ground or underlying leases and
to all mortgages which may now or hereafter affect such leases or the real
property of which the demised premises are a part, and to all renewals,
modifications, consolidations, replacements and extensions of any such
underlying leases and mortgages. This clause shall be self-operative and no
further instrument of subordination shall be required by any ground or
underlying lessor or by any mortgagee, affecting any lease or me real property
of which the demised premises are a part. In confirmation of such subordination,
Tenant shall from time to time execute promptly any certificate that Owner may
request



Property Loss
Damage
Reimbursement
Indemnity:
8. Owner or its agents shall not be liable for any damage to property of Tenant
or of others entrusted to employees of the building, nor for loss of or damage
to any property of Tenant by damage to persons or property resulting from any
cause of whatsoever nature, unless caused by, or due to, the negligence 5 of
Owner, its agents, servants or employees. Owner or its agents will not be liable
for any such damage caused by other tenants or persons in, upon or about said
building, or caused by operations in construction of any private, public or
quasi-public work. If at any time any windows of the demised premises are
temporarily closed, darkened or bricked up (or permanently closed, darkened or
bricked up, if required by law) for any reason whatsoever including, but not
limited to, Owner's own acts, Owner shall not be liable for any damage Tenant
may sustain thereby, and Tenant shall not be entitled to any compensation
therefore, nor abatement or diminution of rent nor shall the same release Tenant
from its obligations hereunder, nor constitute an eviction. Tenant shall
indemnify and save harmless Owner against and from all liabilities, obligations,
damages, penalties, claims; costs and expenses for which Owner shall not be
reimbursed by insurance, including reasonable attorneys' fees, paid, suffered or
incurred as a result of any breach by Tenant, Tenant's agents, contractors,
employees, invitees, or licensees, of any covenant or condition of this lease,
or the carelessness, negligence or improper conduct of the Tenant Tenant's
agents, contractors, employees, invitees or licensees. Tenant's liability under
this lease extends to the acts and omissions of any subtenant and any agent,
contractor, employee, invitee or licensee of any subtenant In case any action or
proceeding is brought against Owner by reason of any such claim, Tenant, upon
written notice from Owner, will, at Tenant's expense, resist or defend such
action or proceeding by counsel approved by Owner in writing, such approval not
to be unreasonably withheld.



Destruction,
Fire and Other
Casualty:
9. (a) If the demised premises or any part thereof shall be damaged by fire or
other casualty, Tenant shall give immediate notice thereof to Owner, and this
lease shall continue in full force and effect except as hereinafter set form,
(b) If the demised premises are partially damaged or rendered partially unusable
by fire or other casualty, the damages thereto shall be repaired by, and at the
expense of, Owner, and the rent and other items of additional rent until such
repair shall be substantially completed, shall be apportioned from the day
following the casualty, according to the part of the demised premises which is
usable. (c) If the demised premises are totally damaged or rendered wholly
unusable by fire or other casualty, then the rent and other items of additional
rent, as hereinafter expressly provided, shall be proportionately paid up to the
time of the casualty, and thenceforth shall cease until the date when the
demised premises shall have been repaired and restored by Owner (or if sooner
reoccupied in part by the Tenant then rent shall be apportioned as provided in
subsection (b) above), subject to Owner's right to elect not to restore the same
as hereinafter provided. (d) If the demised premises are rendered wholly
unusable or (whether or not the demised premises are damaged in whole or in
part) if the building shall be so damaged that Owner shall decide to demolish it
or to rebuild it then, in any of such events, Owner may elect to terminate this
lease by written notice to Tenant given within ninety (90) days after such fire
or casualty, or thirty (30) days after adjustment of the insurance claim for
such fire or casualty, whichever is sooner, specifying a date for the expiration
of the lease, which date shall not be more than sixty (60) days after the giving
of such notice, and upon the date specified in such notice the term of this
lease shall expire as fully and completely as if such date were the date set
forth above for the termination of this lease, and Tenant shall forthwith quit
surrender and vacate the demised premises without prejudice however, to
Landlord's rights and remedies against Tenant under the lease provisions in
effect prior to such termination, and any rent owing shall be paid up to such
date, and any payments of rent made by Tenant which were on account of any
period subsequent to such date shall be returned to Tenant. Unless Owner shall
serve a termination notice as provided for herein, Owner shall make the repairs
and restorations under the conditions of (b) and (c) hereof, with all reasonable
expedition, subject to delays due to adjustment of insurance claims, labor
troubles and causes beyond Owner's control. After any such casualty, Tenant
shall cooperate with Owner's restoration by removing from the demised premises
as promptly as reasonably possible, all of Tenant's salvageable inventory and
movable equipment furniture, and other property. Tenant's liability for rent
shall resume five (5) days after written notice from Owner that the demised
premises are substantially ready for Tenant's occupancy. (e) Nothing contained
hereinabove shall relieve Tenant from liability that may exist as a result of
damage from fire or other casualty. Notwithstanding anything contained to the
contrary in subdivisions (a) through (e) hereof, including Owner's obligation to
restore under subparagraph (b) above, each party shall look first to any
insurance in its favor before making any claim against the other party for
recovery for loss or damage resulting from fire or other casualty, and to the
extent that such insurance is in force and collectible, and to the extent
permitted by law, Owner and Tenant each hereby releases and waives all right of
recovery with respect to subparagraphs (b), (d), and (e) above, against the
other, or any one claiming through or under each of them by way of subrogation
or otherwise. The release and waiver herein referred to shall be deemed to
include any loss or damage to the demised premises and/or to any personal
property, equipment trade fixtures, goods and merchandise located therein. The
foregoing release and waiver shall be in force only if both releasors' insurance
policies contain a clause providing that such a release or waiver shall not
invalidate the insurance. If, and to the extent that such waiver can be obtained
only by the payment of additional premiums, then the parry benefiting from the
waiver shall pay such premium within ten days after written demand or shall be
deemed to have agreed that the party obtaining insurance coverage shall be free
of any further obligation under the provisions hereof with respect to waiver of
subrogation. Tenant acknowledges that Owner will not carry insurance on Tenant's
furniture and/or furnishings or any fixtures or equipment improvements, or
appurtenances removable by Tenant and agrees that Owner will not be obligated to
repair any damage thereto or replace the same, (f) Tenant hereby waives the
provisions of section 227 of the Real Property Law and agrees that the
provisions of this article shall govern and control in lieu thereof. 6



Eminent
Domain:
10. If the whole or any part of the demised premises shall be acquired or
condemned by Eminent Domain for any public or quasi public use or purpose, then,
and in that event the term of this lease shall cease and terminate from the date
of title vesting in such proceeding, and Tenant shall have no claim for the
value of any unexpired term of said lease, and assigns to Owner, Tenant's entire
interest in any such award. Tenant shall have the right to make an independent
claim to the condemning authority for the value of Tenant's moving expenses and
personal property, trade fixtures and equipment provided Tenant is entitled
pursuant to the terms of the lease to remove such property, trade fixtures and
equipment at the end of the term, and provided further such claim does not
reduce Owner's award.



Assignment,
Mortgage,
Etc.:
11. Tenant, for itself, its heirs, distributees, executors, administrators,
legal representatives, successors and assigns, expressly covenants that it shall
not assign, mortgage or encumber this agreement nor underlet or suffer or permit
the demised premises or any part thereof to be used by others, without the prior
written consent of Owner in each instance. Transfer of the majority of the stock
of a corporate Tenant or the majority interest in any partnership or other legal
entity which is Tenant shall be deemed an assignment If this lease be assigned,
or if the demised premises or any part thereof be underlet or occupied by
anybody other than Tenant Owner may, after default by Tenant collect rent from
the assignee, under-tenant or occupant and apply the net amount collected to
"the rent herein reserved, but no such assignment, underletting, occupancy or
collection shall be deemed a waiver of this covenant, or the acceptance of the
assignee, undertenant or occupant as tenant or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained The consent by Owner to an assignment or underletting shall not in any
way be construed to relieve Tenant from obtaining the express consent in writing
of Owner to any further assignment or underletting.



Electric
Current:
F
12. Rates and conditions in respect to submetering or rent inclusion, as the
case may be, to be added in RIDER attached hereto. Tenant covenants and agrees
that at all times its use of electric current shall not exceed the capacity of
existing feeders to the building or the risers or wiring installation, and
Tenant may not use any electrical equipment which, in Owner's opinion,
reasonably exercised, will overload such installations or interfere with the use
thereof by other tenants of the building. The change at any time of the
character of electric service shall in no way make Owner liable or responsible
to Tenant for any loss, damages or expenses which Tenant may sustain.



Access to
Premises:
13. Owner or Owner's agents shall have the right (but shall not be obligated) to
enter the demised premises in any emergency at any time, and, at other
reasonable times, 7 to examine the same and to make such repairs, replacements
and improvements as Owner may deem necessary and reasonably desirable to the
demised premises or to any other portion of the building or which Owner may
elect to perform. Tenant shall permit Owner to use and maintain and replace
pipes, ducts, and conduits in and through the demised premises and to erect new
pipes, ducts, and conduits therein, provided they are concealed within the
walls, floor, or ceiling. 8 Owner may, during the progress of any work in the
demised premises, take all necessary materials and equipment into said premises
without the same constituting an eviction, nor shall the Tenant be entitled to
any abatement of rent while such work is in progress, nor to any damages by
reason of loss or interruption of business or otherwise. Throughout the term
hereof, Owner shall have the right to enter the demised premises at reasonable
hours 9 for the purpose of showing the same to prospective purchasers or
mortgagees of the building, and during the last six months of the term, for the
purpose of showing the same to prospective tenants. If Tenant is not present to
open and permit an entry into the demised premises, Owner or Owner's agents may
enter the same whenever such entry may be necessary or permissible by master key
or forcibly, and provided reasonable care is exercised to safeguard Tenant's
property, such entry shall not render Owner or its agents liable therefore, nor
in any event shall the obligations of Tenant hereunder be affected. if during
the last month of the term Tenant shall have removed all or substantially all of
Tenant's property therefrom, Owner may immediately enter, alter, renovate or
redecorate the demised premises without limitation or abatement of rent, or
incurring liability to Tenant for any compensation, and such act shall have no
effect on this lease or Tenant's obligations hereunder.



Vault,
Vault Space,
Area:
14. No vaults, vault space or area, whether or not enclosed or covered, not
within the property line of the building, is leased hereunder, anything
contained in or indicated on any sketch, blue print or plan, or anything
contained elsewhere in this lease to the contrary notwithstanding. Owner makes
no representation as to the location of the property line of the building. All
vaults and vault space and all such areas not within the property line of the
building, which Tenant may be permitted to use and/or occupy, is to be used
and/or occupied under a revocable license, and if any such license be revoked,
or if the amount of such space or area be diminished or required by any federal,
state or municipal authority or public utility, Owner shall not be subject to
any liability, nor shall Tenant be entitled to any compensation or diminution or
abatement of rent, nor shall such revocation, diminution or requisition be
deemed constructive or actual eviction. Any tax, the or charge of municipal
authorities for such vault or area shall be paid by Tenant



Occupancy:
15. Tenant will not at any time use or occupy the demised premises in violation
of the certificate of occupancy issued for the building of which the demised
premises are apart Tenant has inspected the demised premises and accepts them as
is, subject to the riders annexed hereto with respect to Owner's work, if any.
In any event, Owner makes no representation as to the condition of the demised
premises, and Tenant agrees to accept the same subject to violations, whether or
not of record. 10



Bankruptcy:
16. (a) Anything elsewhere in this lease to the contrary notwithstanding, this
lease may be cancelled by Owner by the sending of a written notice to Tenant
within a reasonable time after the happening of any one or more of the following
events: (1) the commencement of a case in bankruptcy or under the laws of any
state naming Tenant (or a guarantor of any of Tenant's obligations under this
lease) as the debtor; or (2) the making by Tenant (or a guarantor of any of
Tenant's obligations under this lease) of an assignment or any other arrangement
for the benefit of creditors under any state statute. Neither Tenant nor any
person claiming through or under Tenant or by reason of any statute or order of
court, shall thereafter be entitled to possession of the premises demised but
shall forthwith quit and surrender the demised premises. If this lease shall be
assigned in accordance with its terms, the provisions of this Article 16 shall
be applicable only to the party then owning Tenant's interest in this lease.



(b) It is stipulated and agreed that in the event of the termination of this
lease pursuant to (a) hereof, Owner shall forthwith, notwithstanding any other
provisions of this lease to the contrary, be entitled to recover from Tenant as
and for liquidated damages, an amount equal to the difference between the rent
reserved hereunder for the unexpired portion of the term demised and the fair
and reasonable rental value of the demised premises for the same period. In the
computation of such damages the difference between any installment of rent
becoming due hereunder after the date of termination, and the fair and
reasonable rental value of the demised premises for the period for which such
installment was payable, shall be discounted to the date of termination at the
rate of four percent (4%) per annum. If such demised premises or any part
thereof be re-let by the Owner for the unexpired term of said lease, or any part
thereof; before presentation of proof of such liquidated damages to any court,
commission or tribunal, the amount of rent reserved upon such re-letting shall
be deemed to be the fair and reasonable rental value for the part or the whole
of the demised premises so re-let during the term of the re-letting. Nothing
herein contained shall limit or prejudice the right of the Owner to prove for
and obtain as liquidated damages, by reason of such termination, an amount equal
to the maximum allowed by any statute or rule of law in effect at the time when,
and governing the proceedings in which, such damages are to be proved, whether
or not such amount be greater; equal to, or less than, the amount of the
difference referred to above.


Default:
17. (1) If Tenant defaults in fulfilling any of the covenants of this lease
other than the covenants for the payment of rent or additional rent; or if the
demised premises become vacant or deserted; or if any execution or attachment
shall be issued against Tenant or any of Tenant's property, whereupon the
demised premises shall be taken or occupied by someone other than Tenant; or if
this lease be rejected under §365 of Title 11 of the U.S. Code (Bankruptcy
Code); or if Tenant shall have failed, after five (5) days written notice, to
redeposit with Owner any portion of the security deposit hereunder which Owner
has applied to the payment of any rent and additional rent due and payable
hereunder, or if Tenant shall be in default with respect to any other lease
between Owner and Tenant; or if Tenant shall fail to move into or take
possession of the demised premises within thirty (30) days after the
commencement of the term of this lease, then, in any one or more of such events,
upon Owner serving a written 11 days notice upon Tenant specifying the nature of
said default, and upon the expiration of said 11 days, if Tenant shall have
failed to comply with or remedy such default, or if the said default or omission
complained of shall be of a nature that, the same cannot be completely cured or
remedied within said 11 day period, and if Tenant shall not have diligently
commenced curing such default within such 11 day period, and shall not
thereafter with reasonable diligence and in good faith, proceed to remedy or
cure such default, then Owner may serve a written five (5) days notice of
cancellation of this lease upon Tenant and upon the expiration of said five (5)
days this lease and the term thereunder shall end and expire as fully and
completely as if the expiration of such five (5) day period were the day herein
definitely fixed for the end and expiration of this lease and the term thereof,
and Tenant shall then quit and surrender the demised premises to Owner, but
Tenant shall remain liable as hereinafter provided.



(2) If the notice provided for in (1) hereof shall have been given, and the term
shall expire as aforesaid; or if Tenant shall make default in the payment of the
rent reserved herein, or any item of additional rent , herein mentioned, or any
part of either, or in making any other payment herein required; 12 then, and in
any of such events, Owner may without notice 13 re-enter the demised premises
either by force or otherwise, and dispossess Tenant by summary proceedings or
otherwise, and the legal representative of Tenant or other occupant of the
demised premises, and remove their effects and hold the demised premises as if
this lease had not been made, and Tenant hereby waives the service of notice of
intention to re-enter or to institute legal proceedings to that end. If Tenant
shall make default hereunder prior to the date fixed as the commencement of any
renewal or extension of this lease, Owner may cancel and terminate such renewal
or extension agreement by written notice.


Remedies of
Owner and
Waiver of
Redemption:
18. In case of any such default re-entry, expiration and/or dispossess by
summary proceedings or otherwise, (a) the rent shall become due thereupon and be
paid up to the time of such re-entry, dispossess and/or expiration, (b) Owner
may re-let the demised premises or any part or parts thereof, either in the name
of Owner or otherwise, for a term or terms, which may at Owner's option be less
than or exceed the period which would otherwise have constituted the balance of
the term of this lease, and may grant concessions or free rent or charge a
higher rental than that in this lease, and/or (c) Tenant or the legal
representatives of Tenant shall also pay to Owner as liquidated damages for the
failure of Tenant to observe and perform said Tenant's covenants herein
contained, any deficiency between the rent hereby reserved and/or covenanted to
be paid and the net amount if any, of the rents collected on account of the
lease or leases of the demised premises for each month of the period which would
otherwise have constituted the balance of the term of this lease. The failure of
Owner to re-let the demised premises, or any part or parts thereof, shall not
release or affect Tenant's liability for damages. In computing such liquidated
damages there shall be added to the said deficiency such expenses as Owner may
incur in connection with re-letting, such as legal expenses, reasonable
attorney's fees, brokerage, advertising and for keeping the demised premises in
good order or for preparing the same for re-letting. Any such liquidated damages
shall be paid in monthly installments by Tenant on the rent day specified in
this lease, and any suit brought to collect the amount of the deficiency for any
month shall not prejudice in any way the rights of Owner to collect the
deficiency for any subsequent month by a similar proceeding. Owner, in putting
the demised premises in good order or preparing the same for re-rental may, at
Owner's option, make such alterations, repairs, replacements, and/or decorations
in the demised premises as Owner, in Owner's sole judgment considers advisable
and necessary for the purpose of re-letting the demised premises, and the making
of such alterations, repairs, replacements, and/or decorations shall not operate
or be construed to release Tenant from liability hereunder as aforesaid.14
"Owner shall in no event be liable in any way whatsoever for failure to re-let
the demised premises, or in the event that the demised premises are re-let for
failure to collect the rent thereof under such re-letting, and in no event shall
Tenant be entitled to receive any excess, if any, of such net rents collected
over the sums payable by Tenant to Owner hereunder. In the event of a breach or
threatened breach by Tenant of any of the covenants or provisions hereof, Owner
shall have the right of injunction and the right to invoke any remedy allowed at
law or in equity as if re-entry, summary proceedings and other remedies were not
herein provided for. Mention in this lease of any particular remedy, shall not
preclude Owner from any other remedy, in law or in equity. Tenant hereby
expressly waives any and all rights of redemption granted by or under any
present or future laws in the event of Tenant being evicted or dispossessed for
any cause, or in the event of Owner obtaining possession of the demised
premises, by reason of the violation by Tenant of any of the covenants and
conditions of this lease, or otherwise.



Fees and
Expenses:
19. If Tenant shall default in the observance or performance of any term or
covenant on Tenant's part to be observed or performed under, or by virtue of,
any of the terms or provisions in any article of this lease, after notice, if
required, and upon expiration of any applicable grace period, if any, (except in
an emergency), then, unless otherwise provided elsewhere in this lease, Owner
may immediately, or at any time thereafter and without notice, perform the
obligation of Tenant thereunder. If Owner, in connection with the foregoing, or
in connection with any default by Tenant in the covenant to pay rent hereunder,
makes any expenditures or incurs any obligations for the payment of money,
including but not limited to reasonable attorneys fees, in instituting,
prosecuting or defending any action or proceeding, and prevails in any such
action or proceeding, then Tenant will reimburse Owner for such sums so paid, or
obligations incurred, with interest and costs. The foregoing expenses incurred
by reason of Tenant's default shall be deemed to be additional rent hereunder,
and shall be paid by Tenant to Owner within ten (10) days of rendition of any
bill or statement to Tenant therefore. If Tenant's lease term shall have expired
at the time of making of such expenditures or incurring of such obligations,
such sums shall be recoverable by Owner, as damages.



Building
Alterations
and
Management:
20. Owner shall have the right at any time without the same constituting an
eviction and without incurring liability to Tenant therefore, to change the
arrangement and/or location of public entrances, passageways, doors, doorways,
corridors, elevators, stairs, toilets or other public parts of the building, and
to change the name, number or designation by which the building may be known.
There shall be no allowance to Tenant for diminution of rental value and no
liability on the part of Owner by reason of inconvenience, annoyance or injury
to business arising from Owner or other Tenants making any repairs in the
building or any such alterations, additions and improvements. Furthermore,
Tenant shall not have any claim against Owner by reason of Owner's imposition of
such 15 Controls of the manner of access to the building by Tenant's social or
business visitors as the Owner may deem necessary for the security of the
building and its occupants.



No Repre-
sentations
Owner:
21. 16 Neither Owner nor Owner's agents have made any representations or
promises with respect to the physical condition of the building, the land upon
which it is erected or the demised premises, the rents, leases, expenses of
operation or any other matter or thing affecting or related to the demised
premises, except as herein expressly set forth, and no rights, easements or
licenses are acquired by Tenant by implication or otherwise, except as expressly
set forth in the provisions of this lease. Tenant has inspected the building and
the demised premises and is thoroughly acquainted with their condition and
agrees to take the same "as-is", and acknowledges feat the taking of possession
of the demised premises by Tenant shall be conclusive evidence that the said
premises and the building of which the same form a part were in good and
satisfactory condition at the time such possession was so taken, except as to
latent defects. All understandings and agreements heretofore made between the
parties hereto are merged in this contract, which alone fully and completely
expresses the agreement between Owner and Tenant, and any executory agreement
hereafter made shall be ineffective to change, modify, discharge or effect an
abandonment of it in whole or in part, unless such executory agreement is in
writing and signed by the party against whom enforcement of the change,
modification, discharge or abandonment is sought



End of
Term:
22. Upon the expiration or other termination of the term of this lease, Tenant
shall quit and surrender to Owner the demised premises, "broom-clean", in good
order and condition, ordinary wear and damages which Tenant is not required to
repair as provided elsewhere in this lease excepted, and Tenant shall remove all
its property. Tenant's obligation to observe or perform this covenant shall
survive the expiration or other termination of this lease. If the last day of
the term of this lease or any renewal thereof, falls on Sunday, this lease shall
expire at noon on the preceding Saturday, unless it be a legal holiday, in which
case it shall expire at noon on the preceding business day.



Quiet
Enjoyment:
23. Owner covenants and agrees wife Tenant that upon Tenant paving the rent and
additional rent and observing and performing all the terms, covenants and
conditions, on Tenant's part to be observed and performed, Tenant may peaceably
and quietly enjoy the premises hereby demised, subject, nevertheless, to the
terms and conditions of this lease including, but not limited to, Article 31
hereof; and to the ground leases, underlying leases and mortgages hereinbefore
mentioned.



Failure to
Give
Possession:
24. If Owner is unable to give possession of the demised premises on the date of
the commencement of the term hereof because of the holding-over or retention of
possession of any tenant, undertenant or occupants, or if the demised premises
are located in a building being constructed, because such building has not been
sufficiently completed to make the demised premises ready for occupancy, or
because of the fact that a certificate of occupancy has not been procured, or
for any other reason, Owner shall not be subject to any liability for failure to
give possession on said date and the validity of the lease shall not be impaired
under such circumstances, nor shall the same be construed in any way to extend
the term of this lease, but the rent 17 payable hereunder shall be abated
(provided Tenant is not responsible for Owner's inability to obtain possession
or complete construction) until after Owner shall have given Tenant written
notice that the Owner is able to deliver possession in condition required by
this lease. If permission is given to Tenant to enter into possession of the
demises premises, or to occupy premises other than the demised premises, prior
to the date specified as the commencement of the term of this lease, Tenant
covenants and agrees that such possession and/or occupancy shall be deemed to be
under all the terms, covenants, conditions and provisions of this lease, except
the obligation to pay the fixed annual rent, set forth in the preamble to this
lease. The provisions of this article are intended to constitute "an express
provision to the contrary" within the meaning of Section 223-a of the New York
Real Property Law. 18



No Waiver:
25. The failure of Owner to seek redress for violation of, or to insist upon the
strict performance of, any covenant or condition of this lease or of any of the
Rules or Regulations, set forth or hereafter adopted by Owner, shall not prevent
a subsequent act which would have originally constituted a violation from having
all the force and effect of an original violation. The receipt by Owner of rent
and/or additional rent with knowledge of the breach of any covenant of this
lease shall not be deemed a waiver of such breach, and no provision of this
lease shall be deemed to have been waived by Owner unless such waiver be in
writing signed by Owner, No payment by Tenant or receipt by Owner of a lesser
amount than the monthly rent herein stipulated shall be deemed to be other than
on account of the earliest stipulated rent, nor shall any endorsement or
statement of any check or any letter accompanying any check or payment as rent
be deemed an accord and satisfaction, and Owner may accept such check or payment
without prejudice to Owner's right to recover the balance of such rent or pursue
any other remedy in this lease provided. No act or thing done by Owner or
Owner's agents during the term hereby demised shall be deemed an acceptance of a
surrender of the demised premises, and no agreement to accept such surrender
shall be valid unless in writing signed by Owner. No employee of Owner or
Owner's agent shall have any power to accept the keys of said premises prior to
the termination of the lease, and the delivery of keys to any such agent or
employee shall not operate as a termination of the lease or a surrender of the
demised premises.



Waiver of
Trial by Jury:
26. It is mutually agreed by and between Owner and Tenant that the respective
parties hereto shall, and they hereby do, waive trial by jury in any action
proceeding or counterclaim brought by either of the parties hereto against the
other (except for personal injury or property damage) on any matters whatsoever
arising out of or in any way connected with, this lease, the relationship of
Owner and Tenant, Tenant's use of, or occupancy of, the demised premises, and
any emergency statutory or any other statutory remedy. It is further mutually
agreed that in the event Owner commences any proceeding or action for
possession, including a summary proceeding for possession of the demised
premises, Tenant will not interpose any counterclaim of whatever nature or
description in any such proceeding, including a counterclaim under Article 4,
except for statutory mandatory counterclaims.



Inability to
Perform:
27. This lease and the obligation of Tenant to pay rent hereunder and perform
all of the other covenants and agreements hereunder on part of Tenant to be
performed shall in no way be affected, impaired or excused because Owner is
unable to fulfill any of its obligations under this lease, or to supply, or is
delayed in surviving, any service expressly or impliedly to be supplied, or is
unable to make, or is delayed in making any repair, additions, alterations, or
decorations, or is unable to supply, or is delayed in supplying, any equipment,
fixtures, or other materials, if Owner is prevented or delayed from so doing by
reason of strike or labor troubles or any cause whatsoever including, but not
limited to, government preemption or restrictions, or by reason of any rule,
order or regulation of any department or subdivision thereof of any government
agency, or by reason of the conditions which have been or are affected, either
directly or indirectly, by war or other emergency. 19



Bills and
Notices:
28. Except as otherwise in this lease provided, any notice, statement, demand or
other communication required or permitted to be given, rendered or made by
either party to the other, pursuant to this lease or pursuant to any applicable
law or requirement of public authority, shall be in writing (whether or not so
stated elsewhere in this lease) and shall be deemed to have been properly given,
rendered or made, if sent by registered or certified mail (express mail, if
available), return receipt requested, or by courier guaranteeing overnight
delivery and furnishing a receipt in evidence thereof; addressed to the other
party at the address hereinabove set forth (except feat after the date specified
as the commencement of the term of this lease, Tenant's address, unless Tenant
shall give notice to the contrary, shall be the building), and shall be deemed
to have been given, rendered or made (a) on the date delivered, if delivered to
Tenant personally, (b) on the date delivered, if delivered by overnight courier
or (c) on the date which is two (2) days after being mailed. Either party may,
by notice as aforesaid, designate a different address or addresses for notices,
statements, demand or other communications intended for it Notices given by
Owner's managing agent shall be deemed a valid notice if addressed and set in
accordance wife the provisions of this Article. At Owner's option, notices and
bills to Tenant may be sent by hand delivery. 20



Services
Provided by
Owner:
29. Owner shall provide; (a) necessary elevator facilities on business days from
8 a.m. to 6 p.m. and have one elevator subject to call at all other times; (b)
heat to the demised premises when and as required by law, on business days from
8 a.m. to 6 p.m.; (c) water for ordinary lavatory purposes, but if Tenant uses
or consumes water for any other purposes or in unusual quantities (of which fact
Owner shall be the sole judge), Owner may install a water meter at Tenant's
expense, which Tenant shall thereafter maintain at Tenant's expense in good
working order and repair, to register such water consumption, and Tenant shall
pay for water consumed as shown on said meter as additional rent as and when
bills are rendered.  If, however, said premises are to be kept clean by Tenant,
it shall be done at Tenant's sole expense, in a manner reasonably satisfactory
to Owner, and no one other than persons approved by Owner shall be permitted to
enter said premises or the building of which they are a part for such purpose.
Tenant shall pay Owner the cost of removal of any of Tenant's refuse and rubbish
from the building; (e) if the demised premises are serviced by Owner's air
conditioning/cooling and ventilating system, air conditioning/cooling will be
furnished to Tenant from May 15th through September 30th on business days
(Mondays through Fridays, holidays excepted) from 8:00 a.m. to 6:00 pm., and
ventilation will be furnished on business days during the aforesaid hours except
when air conditioning/cooling is being furnished as aforesaid. If Tenant
requires air conditioning/cooling or ventilation for more extended hours on
Saturdays, Sundays or on holidays, as defined under Owner's contract wife the
applicable Operating Engineers contract Owner will furnish the same at Tenant's
expense. F RIDER to be added in respect to rates and conditions for such
additional service; (f) Owner reserves the right to stop services of the
heating, elevators, plumbing, air-conditioning, electric, power systems or
cleaning or other services, if any, when necessary by reason of accident or for
repairs, alterations, replacements or improvements necessary or desirable in the
judgment of Owner, for as long as may be reasonably required by reason thereof.
21 If the building of which the demised premises are a part supplies manually
operated elevator service, Owner at any time may substitute automatic control
elevator service and proceed diligently wife alterations necessary therefor
without in any way affecting this tease or the obligations of Tenant hereunder.
21a



Captions:
30. The Captions are inserted only as a matter of convenience and for reference,
and in no way define, limit or describe the scope of this lease nor the intent
of any provisions thereof.



Definitions:
31. The term "office", or "offices", wherever used in this lease, shall not be
construed to mean premises used as a store or stores, for the sale or display,
at any time, of goods, wares or merchandise, of any kind, or as a restaurant,
shop, booth, bootblack or other stand, barber shop, or for other similar
purposes, or for manufacturing. The term "Owner" means a landlord or lessor, and
as used in this lease means only the owner, or the mortgagee in possession for
the time being, of the land and building (or the owner of a lease of the
building or of the land and building) of which the demised premises form a part,
so that in the event of any sale or sales or conveyance, assignment or transfer
of said land and building, or of said lease, or in the event of a lease of said
building, or of the land and building, the said Owner shall be, and hereby is,
entirely freed and relieved of all covenants and obligations of Owner hereunder,
and it shall be deemed and construed without further agreement between the
parties or their successors in interest or between the parties and the
purchaser, at any such sale, or the said lessee of the building, or of the land
and building, that the purchaser, grantee, assignee or transferee or the lessee
of the building has assumed and agreed to carry out any and all covenants and
obligations of Owner, hereunder. The words "re-enter" and '"re-entry'' as used
in this lease are not restricted to their technical legal meaning. The term
"business days" as used in this lease shall exclude Saturdays, Sundays and all
days as observed by the State or Federal Government as legal holidays and those
designated as holidays by the applicable building service union employees
service contract or by the applicable Operating Engineers contract with respect
to HVAC service. Wherever it is expressly provided in this lease that consent
shall not be unreasonably withheld, such consent shall not be unreasonably
delayed.



Adjacent
Excavation-
Shoring:
32. If an excavation shall be made upon land adjacent to the demised premises,
or shall be authorized to be made, Tenant shall afford to the person causing or
authorized to cause such excavation, a license to enter upon the demised
premises for the purpose of doing such work as said person shall deem necessary
to preserve the wall or the building, of which demised premises form, a part,
from injury or damage, and to support the same by proper foundations, without
any claim for damages or indemnity against Owner, or diminution or abatement of
rent.



Rules and
Regulations:
33. Tenant and Tenant's servants, employees, agents, visitors, and licensees
shall observe faithfully, and comply strictly with, the Rules and Regulations
and such other and further reasonable Rules and Regulations as Owner and Owner's
agents may from time to time adopt Notice of any additional Rules or Regulations
shall be given in such manner as Owner may elect In case Tenant disputes the
reasonableness of any additional Rules or Regulations hereafter made or adopted
by Owner or Owner's agents, the parties hereto agree to submit the question of
the reasonableness of such Rules or Regulations for decision to the New York
office of the American Arbitration Association, whose determination shall be
final and conclusive upon the parties hereto, The right to dispute the
reasonableness of any additional Rules or Regulations upon Tenant's part shall
be deemed waived unless the same shall be asserted by service of a notice, in
writing, upon Owner, within 22 days after the giving of notice thereof. Nothing
in this lease contained shall be construed to impose upon Owner any duty or
obligation to enforce the Rules and Regulations or terms, covenants or
conditions in any other lease, as against any other tenant, and Owner shall not
be liable to Tenant for violation of the same by any other tenant, its servants,
employees, agents, visitors or licensees.



F Security:
34. Tenant has deposited with Owner the sum $45,066.68 as security for the
faithful performance and observance by Tenant of the terms, provisions and
conditions of this lease; it is agreed that in the event Tenant defaults in
respect of any of the terms, provisions and conditions of this lease, including,
but not limited to, the payment of rent and additional rent, Owner may use,
apply or retain the whole or any part of the security so deposited to the extent
required for the payment of any rent and additional rent, or any other sum as to
which Tenant is in default or for any sum which Owner may expend or may be
required to expend by reason of Tenant's default in respect of any of the terms,
covenants and conditions of this lease, including but not limited to, any
damages or deficiency in the re- letting of the demised premises, whether such
damages or deficiency accrued before or after summary proceedings or other
re-entry by Owner. In the case of every such use, application or retention,
Tenant shall, within five (5) days after demand, pay to Owner the sum so used,
applied or retained which shall be added to the security deposit so that the
same shall be replenished to its former amount. In the event that Tenant 23 the
security shall be returned to Tenant after the date fixed as the end of the
lease and after delivery of entire possession of the demised premises to Owner.
In the event of a sale of the land and building, or leasing of the building of
which the demised premises form a part, Owner shall have the right to transfer
the security to the vendee or lessee, and Owner shall thereupon be released by
Tenant from all liability for the return of such security; and Tenant agrees to
look to the new Owner solely for the return of said security, and it is agreed
mat the provisions hereof shall apply to every transfer or assignment made of
the security to a new Owner. Tenant further covenants that it will not assign or
encumber, or attempt to assign or encumber, the monies deposited herein as
security, and that neither Owner nor its successors or assigns shall be bound by
any such assignment encumbrance, attempted assignment or attempted encumbrance.



Estoppel Certificate:
35. Tenant, at any time, and from time to time, upon at least ten (10) days
prior notice by Owner, shall execute, acknowledge and deliver to Owner, and/or
to any other person, firm or corporation specified by Owner, a statement
certifying that this lease is unmodified and in full force and effect (or, if
mere have been modifications, that the same is in full force and effect as
modified and stating the modifications), stating the dates to which the rent and
additional rent have been paid, and stating whether or not there exists any
default by Owner under this lease, and, if so, specifying each such default and
such other information as shall be required of Tenant



Successors
and Assigns:
36. The covenants, conditions and agreements contained in this lease shall bind
and inure to the benefit of Owner and Tenant and their respective heirs,
distributees, executors, administrators, successors, and except as otherwise
provided in this lease, their assigns. Tenant shall look only to Owner's estate
and interest id the land and building, for the satisfaction of Tenant's remedies
for the collection of a judgment (or other judicial process) against Owner in
the event of any default by Owner hereunder, and no other property or assets of
such Owner (or any partner, member, officer or director thereof, disclosed or
undisclosed), shall be subject to levy, execution or other enforcement procedure
for me satisfaction of Tenant's remedies under, or with respect to, this lease,
the relationship of . Owner and Tenant hereunder, or Tenant's use and occupancy
of the demised premises.





SEE RIDER ATTACHED HERETO AND FORMING A PART HEREOF CONTAINING ARTICLES 37-76


In Witness Whereof, Owner and Tenant have respectively signed and sealed this
lease as of the day and year first above written.


Witness for Owner:
 
NEWMARK & COMPANY REAL ESTATE, INC., AS AGENT FOR: 38TH AND 8TH LLC, NEW 520 GSH
LLC NEW 520 TRIPLE CROWN LLC AND NEW 520 EIGHTH LLC
         
/s/ Eric Gural
     
Witness for Tenant:
 
EMERGING VISION USA, INC.
         
By /s/ Glenn Spina
   
President & CEO




 
 

--------------------------------------------------------------------------------

 



 


ACKNOWLEDGEMENT




STATE OF NEW YORK,


SS.:


COUNTY OF NEW YORK


On the 11th day of December in the year 2009, before me, the undersigned, a
Notary Public in and for said State, personally appeared Glenn Spina personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individuals), or the person upon behalf of which the individual(s) acted,
executed the instrument.



 
/s/ Arlene Flohr
 
NOTARY PUBLIC
         
Arlene Flohr
 
Notary Public, State of New York
 
Qualified In New York County
 
Llc. #31-4710657
 
My Comm. Expires 9/17/2011




 
 

--------------------------------------------------------------------------------

 



 


RIDER ATTACHED TO AND MADE A PART OF LEASE DATED DECEMBER 15, 2009  BETWEEN
NEWMARK & COMPANY REAL ESTATE, INC. AS AGENT FOR:  38TH AND 8TH LLC, NEW 520 GSH
LLC, NEW 520 TRIPLE CROWN, LLC AND NEW 520 EIGHTH LLC (AS "LANDLORD") AND
EMERGING VISION USA, INC. (AS "TENANT")


Wherever the terms, covenants and conditions contained in the printed portion of
this Lease shall be in conflict with any of the terms covenants and conditions
in the Additional Clauses 37 - 76 that follow, the Additional Clauses shall
prevail.




37.  
ELECTRIC CURRENT



37.01           Landlord shall furnish electricity to the Demised Premises on a
submetered basis and Tenant covenants and agrees to purchase the same from
Landlord or Landlord's designated agent at charges, terms and rates set, from
time to time, during the term of this Lease by Landlord, which shall not be
higher than those specified in the service classification in effect on December
1, 2009, pursuant to which Landlord then purchased electric current from the
public utility corporation servicing the Building; provided, however, said
charges shall be increased in the same percentage as any percentage increase in
the billing to Landlord for electricity for the entire Building, by reason of
increase in Landlord's electric rates, charges, fuel adjustment or service
classification or by taxes or charges of any kind imposed thereon, or for any
other such reason, subsequent to December 1, 2009.  Any such percentage increase
in Landlord's billing for electricity shall be computed by the application of
the average consumption (energy and demand) of electricity for the entire
Building for the twelve (12) full months immediately prior to the rate change,
other change, or any changed methods of or rules on billing for same, on a
consistent basis to the new rate and to the service classification in effect on
December 1, 2009  If the average consumption of electricity for the entire
Building for said prior twelve (12) months cannot reasonably be applied and used
with respect to changed methods of or rules on billing, then the percentage
increase shall be computed by the use of the average consumption (energy and
demand) for the entire Building for the first three (3) months after such
change, projected to a full twelve (12) months; and that same consumption, so
projected, shall be applied to the service classification in effect on  December
1, 2009.  Where more than one meter measures the service of Tenant in the
Building, the service rendered through each meter may be computed and billed
separately in accordance with the provisions hereof.  Bills therefore shall be
rendered at such times as Landlord may elect and the amount as computed from a
meter shall be deemed to be, and be paid as, additional rent.    In no event
shall bills rendered by Landlord pursuant to this Section 37 include any charge
for electricity furnished to portions of the Building other than the Demised
Premises.


37.02           Tenant's use of electric current in the Demised Premises shall
not at any time exceed the capacity of any of the electrical conductors and
equipment in or otherwise serving the Demised Premises.  Tenant shall not make
or perform or permit the making of, any alterations to wiring, installations or
other electrical facilities in or serving the Demised Premises without the prior
consent of the Landlord in each instance (which shall not be unreasonably
withheld or delayed.)  Should Landlord grant any such consent, all additional
risers or other equipment required therefor shall be installed by Landlord and
the cost thereof shall be paid by Tenant upon Landlord's demand; any such work
performed by Landlord shall be of workmanlike quality and the cost thereof shall
be comparable to costs payable for similar type installations performed by
Landlords of property similar to the Building.


37.03           Unless the same shall arise due to the willful or negligent act
of Landlord, its agent, servant, employees, contractors or subcontractors,
Landlord shall not be liable in any way to Tenant for any failure or defect in
the supply or character of electric energy furnished to the Demised Premises by
reason of any requirement act or omission of the public utility company
servicing the Building with electricity or for any other reason whatsoever.


37.04           Landlord reserves the right to discontinue furnishing electric
energy to Tenant at any time upon sixty (60) days' written notice to Tenant and
from and after the effective date of such termination, Landlord shall no longer
be obligated to furnish Tenant with electric energy, provided, however, that
such termination date may be extended for a time reasonably necessary for Tenant
to make arrangements to obtain electric service directly from the public utility
company servicing the Building.  If Landlord exercises such right of termination
this Lease shall remain unaffected thereby and shall continue in full force and
effect; and thereafter Tenant shall diligently arrange to obtain electric
service directly from the public utility company servicing the Building, and may
utilize the then existing electric feeders, risers and wiring serving the
Demised Premises to the extent available and safely capable of being used for
such purpose and only to the extent of Tenant's then authorized connected load,
Landlord shall be obligated to pay no part of any cost required for Tenant's
direct electric service.  Notwithstanding the provisions of the first sentence
of this Section 37.04, Landlord agrees that it shall not discontinue furnishing
electric energy to Tenant unless it has a bona fide business reason for so
doing.


37.05           If any tax (other than a Federal, State or City Income Tax) is
imposed upon Landlord's receipt from the sale or resale of electricity to Tenant
by any Federal, State or Municipal Authority, Tenant covenants and agrees that
where permitted by law, Tenant's pro rata share of such taxes shall be passed on
to and included in the bill of and paid by Tenant to Landlord.


37.06           In the event Tenant defaults in the payment of fixed rent more
than twice in any given twelve (12) month period , Landlord shall have the right
to require Tenant to place with Landlord a security deposit equal to charges for
one (1) months average consumption.  Such deposit shall be in addition to the
security deposit called for in Article   of this Lease, and shall be payable
within five (5) days of written notice by Landlord that such security deposit is
due and payable.  Landlord shall have the right to require Tenant to increase
the amount of the security deposit to an equivalent of two (2) months charges in
the event that Tenant's consumption or utility electric rates shall increase.


37.07           Notwithstanding anything to the contrary contained herein,
Tenant shall be charged for the electric consumed by it for the Demised Premises
based upon the Service Classification rate for the usage as shown on the
Tenant’s submeter or submeters, (including all taxes, charges, terms, rates and
other fees associated with the Landlord providing electrical service) plus ten
(10%) percent.  Such taxes charges, terms, and rates may be revised by the
Utility Company servicing the Building, from time to time, and any change after
the aforesaid date in the taxes, charges terms and rates to Landlord in
connection with the supply of the electric current to the Building of which the
Demised Premises are a part, will be used in the calculation of the Tenant
billing.




38.           ESCALATION INCREASE IN REAL ESTATE TAXES


 
Tenant shall pay to Landlord, as additional rent, tax escalation in accordance
with this Article:



 
38.01
For the purpose of this Article, the following definitions shall apply:



(i)           The term "Tax Base Year" shall mean the real estate taxes for the
period beginning January 1, 2010 and ending December 31, 2010.


 (ii)          The term "The Percentage", for purposes of computing tax
escalation, shall be deemed to mean .70%.


(iii)          The term "the building” shall mean all of the land and the
Building and improvements located thereon, known as 261 West 36th Street, 266
West 37th Street and 520 Eighth Avenue collectively known as 520 Eighth Avenue,
New York, New York.


 (iv)           The term "comparative year" shall mean the tax year following
the year commencing January 1, 2010 and ending December 31, 2010, and each
subsequent period of twelve (12) months.


(v)      The term "real estate taxes" shall mean the total of all taxes and
special or other assessments levied, assessed or imposed at any time by any
governmental authority upon or against the building project, and also any tax or
assessment levied, assessed or imposed at any time by any governmental authority
in connection with the receipt of income or rents from said building project to
the extent that same shall be in lieu of all or a portion of any of the
aforesaid taxes or assessments, or additions or increases thereof, upon or
against said Building Project.  If, due to a future change in the method of
taxation or in the taxing authority, or for any other reason, a franchise,
income, transit, profit or other tax or governmental imposition, however,
designated, shall be levied against Landlord in substitution in whole or in part
for the real estate taxes, or in lieu of additions to or increases of said real
estate taxes, then such franchise, income, transit, profit or other tax or
governmental imposition shall be deemed to be included within the definition of
"real estate taxes" for the purposes hereof.  As to special assessments which
are payable over a period of time extending beyond the term of this Lease, only
a pro rata portion thereof, covering the portion of the term of this Lease
unexpired at the time of the imposition of such assessment, shall be included in
"real estate taxes".


38.02           In the event that the real estate taxes payable for any
comparative year shall exceed the Tax Base Year, Tenant shall pay to Landlord,
as additional rent for such comparative year, an amount equal to The Percentage
of the excess (“Tax Payment”).  Before or after the start of each comparative
year, Landlord shall furnish to Tenant a statement of the real estate taxes
payable for such comparative year.  If the real estate taxes payable for such
comparative year exceed the Tax Base Year, additional rent for such comparative
year, in an amount equal to The Percentage of the excess, shall be due from
Tenant to Landlord, and shall be payable by Tenant to Landlord, within thirty
(30) days after Landlord's furnishing the aforesaid statement to Tenant.  This
will be calculated by dividing the sum of the Real Estate Taxes payable for the
Building for the tax year of the City Of New York for 2009/2010 and for the tax
year of the City of New York for 2010/2011 by two. Tenant shall not be subject
to increases in real estate taxes for the twelve (12) month period following
lease commencement.


38.03.           Notwithstanding anything stated hereinabove, Landlord, in its
sole discretion, may, upon written notice to Tenant, institute a payment plan
whereby Tenant’s Tax Payment with respect to any comparative year, shall be
payable to Landlord in advance, in twelve (12) equal monthly installments
payable on the first day of each month, in amounts to be determined by Landlord.


38.04           If the installments payable with respect to any comparative year
shall be less than the Tax Payment for that comparative year, Tenant shall pay
Landlord, as additional rent, the difference between the Tax Payment for that
comparative year and the aggregate amount paid by Tenant on account of the Tax
Payment for that comparative year within thirty (30) days after Landlord renders
a bill with respect thereto.  If the installments payable with respect to any
comparative year shall exceed the Tax Payment for any comparative year, Tenant
shall be entitled to set off such excess, prorated over the next six (6) monthly
installments.


38.05            The benefit of any discount for any early payment or prepayment
of real estate taxes shall accrue solely to the benefit of Landlord, and such
benefits shall not be subtracted from the real estate taxes payable for any
comparative year. If, after Tenant shall have made a payment of additional rent
under this paragraph, Landlord shall receive a refund of any portion of the real
estate taxes payable for any comparative year on which such payment of
additional rent shall have been based, as a result of a reduction of such real
estate taxes by final determination of legal proceedings, settlement or
otherwise, Landlord shall promptly after receiving the refund pay to Tenant The
Percentage of the refund less The Percentage of expenses (including attorneys'
and appraisers' fees) incurred by Landlord in connection with any such
application or proceeding.  If, prior to the payment of taxes for any
comparative year, Landlord shall have obtained a reduction of that comparative
year's assessed valuation of the building project, and therefore of said taxes,
then the term "real estate taxes" for that comparative year shall be deemed to
include the amount of Landlord's expenses in obtaining such reduction in
assessed valuation, including attorneys' and appraisers' fees.


38.06
If the real estate taxes payable for the period(s) upon which the Tax Base
Factor is based are reduced, the additional rent theretofore paid or payable
hereunder for all comparative years shall be recomputed on the basis of such
reduction, and Tenant shall pay to Landlord as additional rent, within thirty
(30) days after being billed therefor, any deficiency between the amount of such
additional rent as theretofore computed and the amount thereof due as the result
of such recomputations.  Should the real estate taxes payable for such year be
increased by final determination of legal proceedings, settlement or otherwise,
then appropriate recomputation and adjustment also shall be made.



38.07           The statements of the real estate taxes to be furnished by
Landlord as provided above shall constitute a final determination as between
Landlord and Tenant of the real estate taxes for the periods represented
thereby, unless Tenant within thirty (30) days after they are furnished shall in
writing challenge their accuracy or their appropriateness.  If Tenant shall
dispute said statements, then, pending the resolution of such dispute, Tenant
shall pay the additional rent to Landlord in accordance with the statements
furnished by Landlord.


38.08
In no event shall the fixed annual rent under this Lease (exclusive of the
additional rents under this Article) be reduced by virtue of this Article.



38.09
If the commencement date of this Lease occurs on a day which is not the first
day of a comparative year, then the additional rent due hereunder for such
comparative year shall be a proportionate share of said additional rent for the
entire comparative year, said proportionate share to be based upon the length of
time that the term of this Lease will be in existence during such comparative
year.  Upon the date of any expiration or termination of this Lease (except
termination because of Tenant's default) whether the same be the date
hereinbefore set forth for the expiration of the term or any prior or subsequent
date, a proportionate share of said additional rent for the comparative year
during which such expiration or termination occurs shall immediately become due
and payable by Tenant to Landlord, if it was not theretofore already billed and
paid. The said proportionate share shall be based upon the length of time that
this Lease shall have been in existence during such comparative year.  Landlord
shall promptly cause statements of said additional rent for that comparative
year to be prepared and furnished to Tenant.  Landlord and Tenant shall
thereupon make appropriate adjustments of amounts then owing. Landlord's and
Tenant's obligations to make the adjustments referred to above shall survive any
expiration or termination of this Lease.



38.10            Any delay or failure of Landlord in billing any tax escalation
hereinabove provided shall not constitute a waiver of or in any way impair the
continuing obligation of Tenant to pay such tax escalation hereunder.




39.           ANNUAL RENT INCREASE


Tenant agrees to pay to Landlord a 2.5% increase in base rent excluding
electric, in each and every year, commencing on the first day of the third (3rd)
anniversary of the Possession Date and continuing on each anniversary thereafter
for the term of the Lease.  The increase will be compounded and cumulative.


Example:
Annual Base Rent:                                $10,000.00 (Year 1)
Increased Annual
Base Rent:                                $10,000.00 x 2.5% = $250.00 +
$10,000.00 = $10,250.00 (Year 2)
Increased Annual
Base Rent:                                $10,250.00 x 2.5% = $256.25 +
$10,250.00 = $10,506.25 (Year 3)




40.           FUEL


40.01           Tenant shall pay, as additional rent, collectible as such, an
amount equal to .70% of Landlord's increased cost of fuel, if any, for the
Building of which the Demised Premises forms a part for each calendar year of
the term or portion thereof over the cost of fuel for the calendar year 2009. At
the end of each calendar year, Landlord shall calculate such increased cost and
bill Tenant for its share, which bill shall be due and payable with the next
regular installment of rent.


40.02           This obligation shall survive termination of this Lease or any
renewals thereof, except that should Tenant's term expire other than at the end
of a calendar year, Tenant shall only be obligated pro rata for the number of
months in such year which formed a part of its term.  Landlord's fuel bills for
the years in question shall be conclusive as to cost.




41.           USE


41.01           Tenant covenants that Tenant shall use and occupy the Demised
Premises for the conduct of Tenant's business, which is executive, general and
administrative offices and for no other purpose whatsoever.  Tenant shall not
make nor permit to be made any use of the Premises which would violate the terms
of this Agreement, cause an excessive density of traffic or unreasonably
interfere with or cause excessive demands on any of the Building's services or
which, directly or indirectly, is forbidden by statute, ordinance or government
regulations, or which may invalidate or increase the premium of any policy of
insurance carried on the Building. Further, Tenant shall not suffer or permit
the Premises to be used in any manner or permit anything to be brought into or
kept in the Premises which in the sole reasonable judgment of the Landlord,
shall in any way impair or tend to impair the character, reputation or
appearance of the Building.
 
41.02           Tenant shall not bring or permit to be brought or kept in or on
the Demised Premises, any inflammable, combustible, explosive or hazardous
fluid, material, chemical or substance, or cause or permit any odors of cooking
or other processes, or any unusual or other objectionable odors to permeate in
or emanate from the Demised Premises other than commonly used office supplies
and chemicals such as, without limitation, cleansers, general purpose cleaners,
markerboard surface cleaner, office machine developer, toner, fuser, fuser oil
and printer cartridges, alcohol cleaning swaps and wipes, liquid paper and
rubber cement, all of which shall be used, stored, handled and disposed of in
accordance with applicable environmental laws, rules and regulations. "Hazardous
Materials" shall mean any and all hazardous or toxic materials, substances,
pollutants, contaminants and wastes and all elements and compounds, including
but not limited to, radioactive substance, polychlorinated biphenyls, methane,
volatile hydrocarbons, industrial solvents, ambient air and water, or any other
material or substance which may cause or constitute a health, safety or other
environmental hazard subject to any Environmental Law.
 
41.03           Tenant acknowledges and agrees that Tenant's failure to comply
with the foregoing covenants shall constitute a breach of the Lease and Landlord
shall be entitled to exercise any and all of its rights and remedies under the
Lease to cure such default, including but not limited to, reducing the number of
Permitted Invitees and the default shall be considered in the same manner, as a
default under the Lease and Landlord shall be entitled to terminate the Lease
consistent with the provisions governing defaults.




42.           UTILITIES


42.01           Landlord shall provide at Landlord’s expense, water for ordinary
lavatory, sprinkler and kitchen purposes. Tenant shall pay all charges for gas,
heating of water and other utilities only in the event that it is used in the
Demised Premises.




43.           TENANT'S INSTALLATIONS


43.01           Notwithstanding anything hereinbefore contained to the contrary,
provided Tenant complies with all of the laws, orders, rules and regulations of
the governmental authorities and the Fire Insurance Rating Organization having
jurisdiction thereof and the local Board of Fire Underwriters, or any other
similar body, Tenant shall have the right, at its own cost and expense, to
install such machinery, equipment and fixtures as may be required for the proper
conduct of Tenant's business, except that Landlord's prior consent shall be
required for any installation requiring structural alteration or changes to the
Demised Premises.  Subject to the provisions of this Article, any and all
moveable machinery, equipment, and fixtures installed by tenant (sometimes
herein referred to as "Tenant's Property") shall remain personal notwithstanding
the fact that it may be affixed or attached to the realty, and shall, during the
term of this Lease, or any extension or renewal thereof,  Tenant shall deliver
the Demised Premises to Landlord in the same condition as upon the commencement
of the term hereof, reasonable wear and tear excepted.   Prior to the expiration
of the term, or sooner termination thereof, Tenant shall, at its own cost and
expense, remove from the Demised Premises all of Tenant's personal Property and
Tenant shall repair any damage to the Demised Premises resulting from such
removal. Tenant shall ascertain from Landlord at the time the Tenant’s plans are
approved by Landlord, whether Landlord desires to have any non-moveable
fixtures, machinery and/or equipment permanently installed by Tenant removed
from the Demised Premises prior to the expiration of such term or the sooner
termination thereof and, if Landlord shall so desire, Tenant shall, prior the
end of the term hereof, remove such indicated items and restore the Demised
Premises with respect thereto, to the same condition as upon the commencement of
the term hereof, reasonable wear and tear excepted. .Notwithstanding anything
herein to the contrary, Landlord shall remove any non-moveable fixtures,
machinery and/or equipment permanently installed by Tenant in the Demised
Premises, at Landlord’s sole cost and expense. All fixtures, machinery and
equipment installed by Tenant, in the Demised Premises and become the property
of Landlord, remaining within the Demised Premises after the expiration of such
term or sooner termination thereof and after Tenant is no longer in possession
of the Demised Premises shall, at Landlord's option, either (i) become the
property of Landlord, free of any claim by Tenant or any person claiming through
Tenant, or (ii) be removed and disposed of by Landlord, at Tenant's cost and
expense, without further notice to or demand upon Tenant.  Machinery, fixtures,
chattels, or equipment, if any, furnished or installed by Tenant, the cost of
which is to be borne by Landlord, shall become the property of Landlord upon
payment, therefor by Landlord or reimbursement of Tenant by Landlord, as the
case may be, and shall not be removed by Tenant.   Tenant's obligations under
this Article shall survive the expiration or sooner termination of the term
hereof.




44.           INDEMNITY-LIABILITY INSURANCE


44.01           Tenant agrees to indemnify and save Landlord harmless against
and from any and all claims by or on behalf of any person or persons, firm or
firms, corporation or corporations, arising from any work or thing whatsoever
done by or on behalf of Tenant, in or about the Demised Premises, unless caused
by any act or negligence of Landlord, its agents, employees, licensees,
contractors or servants and will further indemnify and save Landlord harmless
against and from any and all claims arising from any breach or default on the
part of Tenant in the performance of any covenant or agreement on the part of
Tenant to be performed, pursuant to the terms of this Lease, or arising from any
act or negligence of Tenant, or any of its agents, contractors, servants,
employees or licensees, and from and against all costs, reasonable counsel fees,
expenses and liabilities incurred in or about any such claim or action or
proceeding brought thereon; and in case any action or proceeding be brought
against Landlord by reason of any such claim, Tenant, upon notice from Landlord
covenants to resist or defend, at Tenant's expense, such action or proceeding by
counsel reasonably satisfactory to Landlord.


44.02           Tenant covenants to provide on or before the commencement date
of the term hereof and to keep in force during the term hereof for the benefit
of Landlord and Tenant a comprehensive policy of liability insurance protecting
Landlord and Tenant against any liability whatsoever occasioned by accident on
or about the Demised Premises or any appurtenances thereto.  Such policy is to
be written by good and solvent insurance companies satisfactory to Landlord, and
the limits of liability thereunder shall not be less than the amount of One
Million Five Hundred Thousand Dollars ($1,500,000) per occurrence for bodily or
personal injury including death and in the amount of Five Hundred Thousand
($500,000) Dollars in respect of property damage.  Such insurance may be carried
under a blanket policy covering the Demised Premises and other locations of
Tenant, if any. All insurance maintained by Tenant pursuant to this paragraph
shall name: 38th And 8th LLC, New 520 GSH LLC, New 520 Triple Crown, LLC and New
520 Eighth LLC. as Landlord and Newmark & Company Real Estate, Inc., as Agent,
as certificate holders and additional insureds and shall be paid fully by Tenant
when obtained. Prior to the time such insurance is first required to be carried
by Tenant and thereafter, at least fifteen (15) days prior to the expiration of
any such policy, Tenant agrees to deliver to Landlord either a duplicate
original of the aforesaid policy or two (2) separate Accord certificates
evidencing such insurance may not be cancelled except upon ten (10) days' notice
to Landlord.  Tenant's failure to provide and keep in force the aforementioned
insurance shall be regarded as a material default hereunder, entitling Landlord
to exercise any or all of the remedies as provided in this Lease in the event of
Tenant's default.




45.           TENANT'S CERTIFICATE


45.01           Tenant shall, without charge, at any time and from time to time,
within ten (10) days after request by Landlord, certify by written instrument,
duly executed, acknowledged and delivered, to any mortgagee, assignee or any
mortgage or purchaser, or any proposed mortgagee, assignee of any mortgage or
purchaser, or any other person, firm or corporation specified by Landlord:


 
(a)
that this Lease is unmodified and in full force and effect (or, if there has
been modification, that the same is in full force and effect as modified and
stating the modifications);



 
(b)
whether or not there are then existing any set-offs or defenses against the
enforcement of any of the agreements, terms, covenants or conditions hereof upon
the part of Tenant to be performed or complied with (and, if so, specifying the
same); and



 
(c)
the dates, if any, to which the rental and other charges hereunder have been
paid in advance.





46.           MODIFICATION FOR MORTGAGES


46.01           If, in connection with obtaining financing or refinancing for
the Building of which the Demised Premises form a part, a banking, insurance or
other institution lender shall request reasonable modifications to this Lease as
a condition to such financing or refinancing, Tenant will not unreasonably
withhold, delay or defer its consent thereto, provided that such modifications
do not increase the obligations nor diminish any rights of Tenant hereunder
(except, perhaps, to the extent that Tenant may be required to give notices of
any defaults by Landlord to such lender and/or permit the curing of such
defaults by such lender together with the granting of such additional time for
such curing as may be required for such lender to get possession of said
Building) or materially adversely affect the leasehold interest hereby
created.  In no event shall a requirement that the consent of any such lender be
given for any modification, termination or surrender of this Lease be deemed to
materially adversely affect the leasehold interest hereby created.




47.           BROKER


47.01           Tenant and Landlord each represents and warrants to the other
that it has dealt with no broker except Newmark & Co. Real Estate, Inc.
(“Broker") in connection with the execution of this Lease or the showing of the
Demised Premises and the breaching party agrees to hold and save the
non-breaching party harmless from and against any and all liabilities from any
claims of any other broker (including, without imitation, the cost of reasonable
counsel fees in connection with the defense of any such claims incurred by
reason of a breach by the indemnifying party of the aforesaid representation and
warranty). Landlord agrees to pay the Broker a commission pursuant to a separate
agreement.  The provisions of this Article shall survive the expiration or
earlier termination of this Lease.




48.           "AS-IS" CONDITION


48.01           Tenant has examined and inspected the Demised Premises and
Tenant agrees to accept said Demised Premises in their as-is condition existing
on the commencement date of the term hereof, subject to the completion of
Landlord’s Work as provided hereunder.




49.           EXCULPATORY CLAUSE


490.01                      If the Landlord or any successor in interest be an
individual, joint venture, tenancy in common, co-partnership, unincorporated
association, or other unincorporated aggregate of individuals or a corporation
(all of which is referred to below, individually and collectively, as a
"landlord entity") then, anything elsewhere to the contrary notwithstanding,
Tenant shall look solely to the estate and property of such landlord entity in
the land and Building of which the Demised Premises are a part, for the
satisfaction of Tenant's remedies for the collection of a judgement (or other
judicial process) requiring the payment of money by Landlord in the event of any
default or breach by Landlord with respect to any of the terms, covenants and
conditions of the Lease to be observed and/or performed by Landlord, and no
other property or assets of such Landlord entity shall be subject to levy,
execution or other enforcement procedure for the satisfaction of Tenant's
remedies.




50.           AIR CONDITIONING


50.01           Tenant shall be permitted the use of and to operate the air
conditioning equipment serving the Demised Premises (the "Air Conditioning
Unit"), which Landlord agrees to deliver to Tenant in working order. Tenant
acknowledges and agrees that the Air Conditioning Unit is Landlord's property;
however, Tenant shall nevertheless, keep, maintain, and repair, restore and
replace the ducts, dampers, registers, grilles and appurtenances utilized in
connection therewith; and, in addition, Tenant shall at all times during the
term hereof contract for and maintain regular service of said Air Conditioning
Unit and related equipment with a recognized maintenance company and shall
forward to Landlord duplicate executed original copies of such contract and all
renewals and modifications thereof. Notwithstanding the foregoing provisions of
this Section 50.01, unless the same shall arise from the negligent or willful
act or omission of Tenant, its agents or employees, Landlord shall, at
Landlord's sole cost and expense, be responsible for the repair, maintenance,
replacement and restoration of the compressor of the Air Conditioning Unit.
Tenant shall keep said contract in full force and effect during the term of this
Lease.  If Tenant fails to make such repairs, restoration or replacements to,
and maintain, such Air Conditioning Unit and related equipment; or if Tenant
fails to obtain or keep the aforesaid service contract in force and effect, the
same may be made, performed, obtained or maintained by Landlord at the expense
of Tenant and such expense shall be collectible as additional rent and shall be
paid by Tenant within 15 days after rendition of a bill therefor.  Any
restoration or replacements of all or any part of the Air Conditioning Unit and
related equipment shall be in quality and class equal to the original work of
installations.  Tenant shall comply with all of the laws, orders, rules and
regulations including  payments of all fees, permits and authorizations of all
governmental authorities having jurisdiction thereof,  including the City of New
York Fire Bureau of Fire Prevention, local board of fire underwriters or any
similar body at Tenant's sole cost and expense.


50.02           Use of the Demised Premises, or any part thereof, in a manner
exceeding the design conditions thereof (including occupancy and connected
electrical load) for heating and air conditioning service in the Demised
Premises, or rearrangement of partitioning which interferes with normal heating
and air conditioning service in the Demised Premises, or the use of computer or
data processing machines, may require changes in the systems servicing the
Demised Premises.  Such changes, so occasioned, shall be made by Landlord, at
Tenant's expense.  Tenant agrees to lower and keep closed the venetian blinds or
other window coverings in the Demised Premises, whenever required, for the
proper operation of the air conditioning service.  No supplemental heating,
ventilating or air conditioning equipment shall be installed or utilized by
Tenant in the Demised Premises without Landlord's prior consent, which consent
shall not be unreasonably withheld or delayed.


50.03           Landlord reserves the right to interrupt, curtail or suspend the
services required to be furnished by Landlord under this Article when the
necessity therefor arises by reason of accident, emergency, mechanical breakdown
or when required by any law, order or regulation of any Federal, State, County
or Municipal authority or for any other cause beyond the reasonable control of
Landlord.  Landlord shall use due diligence to complete all required repairs or
other necessary work as quickly as possible so that Tenant's inconvenience
resulting therefrom may be for as short a period of time as circumstances will
permit, except that nothing shall be construed so as to require Landlord to
employ overtime help.  In the event there is an interruption or suspension of
such services for more than ten (10) business days after written notice thereof
is provided to Landlord and due to such failure of services Tenant is unable to
reasonably conduct its business in the Demised Premises and Tenant vacates the
Demised Premises, then beginning after such ten (10) day period, Tenant’s
obligation to pay Fixed Annual Rent and Additional Rent hereunder shall abate
until such failure is cured, provided such failure of services is not as result
of the negligence or willful misconduct of the Tenant, its agents, servants,
employees, contractors or subcontractors.  However, there shall be no rent
abatement in the event of any force of nature (including but not limited to, a
tornado, flooding, hurricane or earthquake) or any other event beyond the
reasonable control of Landlord (including but not limited to war, terrorism,
black outs or strike) it being agreed that financial inability to perform shall
not be deemed an event beyond the reasonable control of Landlord.   Essential
services as used herein shall mean access, electricity, HVAC, water and all
elevator service.


50.04           Notwithstanding anything to the contrary aforesaid, Tenant
agrees that it shall pay, as additional rent the cost of the electric current
used in the operation of such equipment, which electrical current shall be
measured and paid pursuant to the terms of Article 37 hereof.




51.           ASSIGNMENT AND SUBLETTING


A.           Notwithstanding anything to the contrary contained in Article 11 of
this Lease, Tenant may not sublet all or a portion of the Demised Premises
without Landlord's prior written consent, which consent shall not be
unreasonably withheld, provided:


(i)      There shall not be more than two (2) subtenants at any one time;


 
(ii)
A copy of any proposed sublease shall be submitted to Landlord at least twenty
(20) days prior to effective date thereof;



 
 
(iii)
The sublease must provide that the same is subject and subordinate to all of the
terms and conditions of this Lease;



 
(iv)
The subtenant is a reputable party of reasonable financial worth considering the
responsibilities involved and Tenant shall have provided Landlord with
reasonable proof thereof;



 
(v)
No subletting shall relieve tenant of its obligations or liabilities hereunder,
or deemed consent to a further subletting;



 
(vi)
Tenant shall not then be in default under any of the terms, covenants,
provisions, agreements or conditions of this Lease;



 
(vii)
The proposed subtenant shall not be a then existing tenant or occupant of the
building of which the Demised Premises are a part; and



 
(viii)
Tenant shall pay as additional rent the reasonable cost of Landlord's attorney's
fees in connection with each subletting in an amount not to exceed $500.00 per
transaction.

 
.



B.           Anything to the contrary contained in Article 11 herein
notwithstanding, Tenant may not assign its interest in this Lease without
Landlord's prior written consent, which consent shall not be unreasonably
withheld, provided:


 
(i)
A true copy of such assignment shall be submitted to Landlord at least twenty
(20) days prior to the execution and delivery thereof; under any of the terms,
covenants, provisions, agreements and conditions or this Lease;



 
(ii)
Such assignee shall execute, acknowledge and deliver to Landlord, prior to the
effective date of the proposed Assignment an agreement in form and substance
reasonably satisfactory to Landlord whereby such assignee shall agree to be
bound by and upon all of the covenants, agreements, terms, provisions and
conditions set forth in this lease on the part of the Tenant to be performed;



 
(iii)
The assignee is a reputable party of reasonable financial worth considering the
responsibilities involved and Tenant shall have provided Landlord with
reasonable proof thereof;



 
(iv)
The assignee shall not be a then existing tenant or occupant of the Building of
which the Demised Premises are a part.



C.           Anything to the contrary hereinbefore contained notwithstanding,
should Tenant desire to sublet or assign more than fifty (50%) percent of the
Demised Premises, it shall give written notice (which notice shall specify the
area proposed to be sublet and the effective date of such subletting or
assignment) of its intention to do so to Landlord sixty (60) days or more,
before the effective date of such proposed subletting, or assignment, and
Landlord may, at any time within thirty (30) days after receipt of such notice
from Tenant, cancel this Lease by giving Tenant written notice of its intention
to do so, in which event such cancellation shall become effective on the
effective date of such proposed subletting or assignment, with the same force
and effect as if said cancellation date were the date originally set forth as
the expiration date of the term of this Lease, provided that Tenant may rescind
such termination by withdrawing its request to assign or sublet within fifteen
(15) days after Landlord has exercised such cancellation right.


D.           It is expressly understood and agreed that there shall be no
further subletting or assignment unless the same are in strict compliance with
Article 11 or this Article 51.


E.           Tenant shall have the right to sublet the premises without the use
of a licensed real estate broker.


F.           In the event of any subletting or assignment pursuant to the
provisions of this Article, Landlord shall have the right, upon five (5) days'
prior written notice to Tenant, to require Tenant thereafter to pay to Landlord
a sum equal to 50% of  (i) any rent or other consideration paid to Tenant by any
subtenant or assignee which is in excess of the rent then being paid by Tenant
to Landlord pursuant to the terms hereof, and 50% of (ii) any other profit or
gain realized by Tenant from any such subletting or assignment, less reasonable
legal fees, brokerage commission, free rent  and improvement costs incurred by
Tenant in connection with such transaction.    All sums payable hereunder by
Tenant shall be paid to Landlord as additional rent immediately upon receipt
thereof by Tenant.


G.           Notwithstanding anything to the contrary contained in Article 11 or
this Article 51, Tenant shall have the privilege, without the consent of
Landlord, to assign its interest in this Lease (i) to any entity which is a
successor to Tenant either by merger or consolidation, (ii) to a purchaser of
all or substantially all of Tenant's assets or its outstanding Capital Stock, or
(iii) other entity (an "Affiliate") which shall (1) control, (2) be under the
control of,  (3) be under common control with Tenant to its Parent Company.
Tenant may also sublease all or any portion of the Demised Premises to any
entity described above in clauses (1), (2) and (3), without the consent of
Landlord.  Any assignment or subletting pursuant to the previous sentences of
this Section G is subject to the satisfaction of the conditions that, (a) any
such assignee or subtenant shall continue to use the Demised Premises for the
conduct of the same business as Tenant was conducting prior to such assignment
or subtenancy, and (b) provided, Tenant, remains obligated for the performance
and observance of the covenants and conditions of this Lease through the term of
the Lease.  Tenant shall, within ten (10) business days after execution thereof,
deliver to Landlord (a) a duplicate original instrument of assignment in form
and substance reasonably satisfactory to Landlord, duly executed by Tenant, and
(b) an instrument in form and substance reasonably satisfactory to Landlord,
duly executed by the assignee, in which such assignee shall assume observance
and performance of, and agree to be personally bound by, all of the terms,
covenants and conditions of this Lease on Tenant's part to be observed and
performed.  The transfer of shares of Tenant (if Tenant is a corporation or
trust) for purposes of this Section E shall not include the sale of shares by
persons other than those deemed "insiders" within the meaning of the Securities
Exchange Act of 1934, as amended, which sale is effected through the
"over-the-counter market" or through any recognized stock exchange.  A transfer
of stock among current stockholders of Tenant or a transfer of stock amount the
current stockholders of Tenant and their immediate families (i.e. spouses,
parents, brothers, sisters, children, grandchildren, or any spouse of any such
parent, brother, sister, child or grandchildren) or a transfer of stock by will
or devise or to a trust for their benefit shall not constitute an assignment for
the purposes of this Lease. The Transfers recited in this Section G shall be
referred to as “Permitted Transfers” and the Landlord shall waive the fees
recited in Section A (viii) above.






52.           ATTORNMENT


52.01           Tenant agrees that if by reason of default on the part of
Landlord herein, under any ground or underlying lease or any leasehold mortgage
affecting Landlord's interest (as ground lessee), a ground or underlying lessor
or a leasehold mortgagee shall enter into and become possessed of the real
property of which the Demised Premises form a part, or any part or parts of such
real property, either through possession or foreclosure action or proceedings,
or through the issuance and delivery of a new lease of the Premises covered by
the ground or underlying lease to said leasehold mortgagee, then, if this Lease
is in full force and effect at such time, Tenant shall attorn to such lessor or
such leasehold mortgagee, as its Landlord; and in such event, such lessor or
leasehold mortgagee shall not be liable to Tenant for any defaults theretofore
committed by Landlord and no such default shall give rise to any rights of
offset or deduction against the rents payable under this Lease.


52.02           The provisions for attornment hereinbefore set forth shall not
require the execution of any further instrument.  However, if any such lessor or
mortgagee to which Tenant agrees to attorn, as aforesaid, reasonably requests a
further instrument expressing such attornment, Tenant agrees to execute the same
promptly and if Tenant fails to so,  same shall be deemed a default hereunder.
 
 


53.           SAVING PROVISION


53.01           If any provision of this Lease, or its application to any
situation shall be invalid and unenforceable to any extent, the remainder of
this Lease, or the application thereof to situations other than that as to which
it is invalid, or unenforceable, shall not be affected thereby, and every
provision of this Lease shall be valid and enforceable to the fullest extent
permitted by law.




54.           LEASE NOT BINDING UNLESS EXECUTED


54.01           Submission by Landlord of the within Lease for execution by
Tenant, shall confer no rights nor impose any obligations on either party unless
and until both Landlord and Tenant shall have executed this Lease and duplicate
originals thereof shall have been delivered to the respective parties.




55.           LATE PAYMENT CLAUSE


55.01           It is agreed that the rental under this Lease is due and payable
in equal monthly installments in advance on the first day of each month during
the entire lease term.  In the event that any monthly installment of rent, or
any other payment required to be made by the Tenant under this Lease shall be
ten (10) days overdue, a late charge of .05 dollars per every one dollar owed
may be charged by the Landlord for each month, or fraction of each month, from
its due date until paid, for the purpose of defraying the expenses incurred in
handling delinquent payments.




56.           ENTIRE AGREEMENT


56.01           No earlier statement or prior written matter shall have any
force or effect.  Tenant agrees that it is not relying on any representations or
agreements other than those contained in this Lease.  This agreement shall not
be modified or cancelled except by writing subscribed by all the parties.




57.            WINDOW CLEANING


57.01 Tenant, at its expense, and in a manner satisfactory to Landlord, shall
cause the Demised Premises, including the exterior and interior of the windows
thereof, to be kept clean.  Tenant shall utilize for such cleaning only persons
or contractors approved by Landlord (at Landlord's sole reasonable discretion).


57.02           Tenant shall regularly and in no event less frequently than once
every twenty-six (26) weeks clean the interior and exterior of the windows
surrounding the Demised Premises.  Such cleaning shall be performed in
conformity with the requirements of the Labor Law of the State of New York.




58.           SORTING AND SEPARATION OF REFUSE AND TRASH


58.01           Tenant shall, at Tenant's expense, remove all Tenants’ rubbish
and trash to such area of the building and at such time as Landlord shall
designate, at Tenant’s sole cost and expense. Tenant covenants and agrees, at
its sole cost and expense, to comply with all present and future laws, orders
and regulations of all state, federal, municipal and local governments,
departments, commissions and board regarding the collection, sorting, separation
and recycling of waste products, garbage, refuse and trash. Tenant shall sort
and separate such waste products, garbage, refuse and trash into such categories
as provided by law. Each separately sorted category of waste products, garbage
and trash shall be placed in separate receptacles reasonably approved by
Landlord. Such separate receptacles may at Landlord's option, be removed from
the Demised Premises in accordance with a collection schedule prescribed by law.
Landlord reserves the right to refuse to collect or accept from Tenant any waste
products, garbage, refuse or trash, which is, not separate and sorted as
required by law and to require Tenant to arrange for such collection, at
Tenant's sole cost and expense utilizing a contractor approved by Landlord.
Tenant shall pay all costs, expenses, fines, penalties or damages which may be
imposed on Landlord or Tenant by reason of Tenant's failure to comply with the
provisions of this Article, and, at Tenant's sole cost and expense, shall
indemnify, defend and hold Landlord harmless, including legal fees and expenses)
from and against any actions, claims suits arising from such non-compliance,
utilizing counsel reasonably satisfactory to Landlord.




59.           OFFICE MAINTENANCE


59.01           Tenant, at its sole cost and expense, shall provide for all
waxing, polishing, cleaning, lamp replacement and maintenance work in the
Demised Premises. Tenant shall not employ any contractor without Landlord's
prior written consent, which shall not be unreasonably withheld or delayed.




60.           HOLDING OVER


60.01            If tenant holds over in possession after the expiration or
sooner termination of the original term or of any extended term of this lease,
such holding over shall not be deemed to extend the term or renew the lease, but
such holding over thereafter shall continue upon the covenants and conditions
herein set forth except that the charge for use and occupancy of such holding
over for each calendar month or part thereof (even if such part shall be a small
fraction of a calendar month) shall be the sum of:


 
(a)
1/12 of the highest annual rent rate set forth on page one of this lease, times
1.5, plus



 
(b)
1/12 of the net increase, if any, in annual fixed rental due solely to increases
in the cost of the value of electric service furnished to the premises in effect
on the last day of the term of the lease, plus



 
(c)
1/12 of all other items of annual additional rental, which annual additional
rental would have been payable pursuant to this lease had this lease not
expired, plus



 
(d)
those other items of additional rent (not annual additional rent) which would
have been payable monthly pursuant to this lease, had this lease not expired,
which total sum tenant agrees to pay to landlord promptly upon demand, in full,
without set-off or deduction.  Neither the billing nor the collection of any
money for use and occupancy in the above amount shall be deemed a waiver of any
right of Landlord to collect damages for Tenant's failure to vacate the Demised
Premises after the expiration or sooner termination of this lease.  The
aforesaid provisions of this Article shall survive the expiration or sooner
termination of this lease.







61.           GOVERNMENTAL REGULATIONS


61.01           If, at any time during the term of this lease, Landlord expends
any sums for alterations or improvements to the building which are required to
be made pursuant to any law, ordinance or governmental regulation, or any
portion of such law ordinance or governmental regulation, which becomes
effective after the date hereof, Tenant shall pay to Landlord, as additional
rent, the same percentage of such cost as is set forth in the provision of this
lease which requires Tenant to pay increases in Real Estate Taxes, within ten
(10) days after demand therefor.  If, however, the cost of such alteration or
improvement is one which is required to be amortized over a period of time
pursuant to applicable governmental regulations, Tenant shall pay to Landlord,
as additional rent, during each year in which occurs any part of the lease term,
the above-stated percentage of the reasonable annual amortization of the cost of
the alteration or improvement made.  For the purposes of this Article, the cost
of any alteration or improvement made shall be deemed to include the cost of
preparing any necessary plans and the fees for filing such.




            62.      SECURITY


62.01 The sum of $45,066.68 representing security (referred to as "Security")
for the faithful performance and observance by Tenant of the terms, covenants
and conditions of this lease on the Tenant's part to be observed and performed
is due and payable at the time of the execution and delivery of this lease.  In
the event of any default by Tenant in the observance or performance of any of
the terms, covenants or conditions of this lease on the part of the Tenant to be
observed or performed, including, but not limited to, any default in the payment
when due of any monthly installment of the Fixed Rent or of any additional rent
at the expiration of applicable notice and grace periods, Landlord may use or
apply all or any part of the Security for the payment to Landlord for Tenant's
account of any sum or sums due under this lease, without thereby waiving any
other rights and remedies of Landlord with respect to such default.  Tenant
agrees to replenish all or any part of the Security so used or applied during
the demised term.  After (i) the expiration date or any other date upon which
the demised term shall expire and come to an end and (ii) the full observance
and performance by Tenant of all of the terms, covenants and conditions of this
lease on the Tenant's part to be observed or performed, including but not
limited, the provision of Article 22, Landlord shall return to Tenant the
balance of the Security then held or retained by Landlord.  Landlord agrees
that, unless prohibited by law or by the general policies of lending
institutions in New York City, Landlord shall deposit the Security in an
interest bearing savings account with a bank selected by Landlord, in which
event all interest accruing thereon, except for a service charge of (1%)
percent, shall be added to and become part of the Security and shall be retained
by Landlord under the same conditions as the sum originally deposited as
Security.  Tenant agrees that Tenant shall not assign or encumber any part of
the security, and no assignment or encumbrance by Tenant of all or any part of
the Security shall be binding upon Landlord, whether made prior to, during, or
after the demised term.  Landlord shall not be required to exhaust its remedies
against Tenant or against the Security before having recourse by Landlord to any
form of security held by Landlord and recourse by the Landlord to any form of
security shall not effect any remedies of Landlord which are provided in this
lease or which are available to Landlord in law or equity.  In the event of any
sale, assignment or transfer by Landlord named herein (or any subsequent
Landlord) of its interest in the Building as Landlord or lessee, Landlord (or
such subsequent Landlord) shall have the right to assign or transfer the
Security to its grantee, assignee, or transferee and, in the event of any such
assignment or transfer, Landlord named herein (or such subsequent landlord)
shall have no liability to Tenant for the return of the Security and Tenant
shall look solely to the grantee, assignee or transferee for such return.  A
lease of the entire building shall be deemed a transfer within the meaning of
the foregoing sentence.


62.02           In lieu of cash, the Landlord agrees to accept an irrevocable
Letter of Credit, which automatically renews itself annually in the amounts as
provided hereunder, without amendment, is transferable, (if transferred by
Landlord, at Landlord’s sole cost and expense), partial drawings are permitted.
The Letter of Credit shall provide that:


 
The Issuing Bank shall pay to the Landlord or its designee up to the face amount
of Letter of Credit upon presentation of only (a) Letter of Credit and (b) a
certificate executed by an officer of the Landlord stating that “Tenant is in
default of the Lease, between Landlord and Tenant beyond any applicable grace
period, $ [amount to be designated] is due under such Lease and you are hereby
instructed to pay such amount to NEWMARK & COMPANY REAL ESTATE, INC. AS AGENT
FOR:  38TH AND 8TH LLC, NEW 520 GSH LLC, NEW 520 TRIPLE CROWN, LLC AND NEW 520
EIGHTH LLC. under the Letter of Credit No. ____, dated _____, 2009, issued by
________ to Landlord, or stating that Tenant has not delivered a renewal or new
Letter of Credit to Landlord in accordance with the requirements of Section 62
of the Lease, between Landlord and Tenant and you are hereby directed to pay the
entire amount of the Letter of Credit No. _____, dated _______, 2009, to NEWMARK
& COMPANY REAL ESTATE, INC. AS AGENT FOR: 38TH AND 8TH LLC, NEW 520 GSH LLC, NEW
520 TRIPLE CROWN, LLC AND NEW 520 EIGHTH LLC under the Letter of Credit No.
_____ dated __________, 2009, issued by [Bank] to Landlord.





62.03    If Tenant is entitled, by the terms and conditions of this Article 62,
to receive interest on the security deposited with Landlord, then, Tenant shall
deliver to Landlord, upon execution of this Lease, a fully completed and
executed W-9 form.  If Tenant fails to provide same to Landlord, Tenant's
security shall be deposited into a non-interest bearing account until Landlord
receives a W-9.


62.04  In the event that Landlord applies or retains any portion or all of the
cash security or the proceeds of a letter of credit in lieu of a cash security,
Tenant shall within five (5) days notice from Landlord, restore the amount so
applied or retained so that, at all times, the amount deposited with Landlord
shall be $45,066.68.  Failure to comply with the terms of this provision shall
be deemed a material default under the terms and conditions of this lease.


62.05           Provided Tenant is not then in default of any of the material
terms, covenants, conditions or provisions of this Lease beyond any applicable
grace periods, the security deposited with the Landlord, shall be reduced to
$33,800.00 on the first day of the fourth (4th) lease year and if the Security
is in the form of cash, Landlord shall remit to Tenant, $11,266.67 plus any
interest accrued thereon, within sixty (60) days thereof. In the event such
security is held in the form of a Letter of Credit, in lieu of cash, the Letter
of Credit shall be reduced accordingly.


62.06           Provided Tenant is not then in default of any of the material
terms, covenants, conditions or provisions of this Lease beyond any applicable
grace periods, the security deposited with the Landlord, shall be reduced to
$24,265.94 (two (2) months of the then escalated rent)  on the first day of the
fifth (5th) lease year and if the Security is in the form of cash, Landlord
shall remit to Tenant, $9,534.06 plus any interest accrued thereon,  within
sixty (60) days thereof. In the event such security is held in the form of a
Letter of Credit, in lieu of cash, the Letter of Credit shall be reduced
accordingly.




63.           ADDITIONAL RENT


63.01           The term additional rent shall mean all other sums, other than
fixed annual rent payable by Tenant to Landlord, including but not limited to
escalations for real estate tax and charges for electricity. In the event Tenant
defaults in the payment of Additional rent Landlord shall have the same rights
and remedies for a default in the payment of fixed annual rent. Landlord's
failure during the lease term to prepare and deliver any of the tax bills,
statements, notices or bill set forth in this lease or Landlord's failure to
make a demand shall not in any way cause Landlord to forfeit or surrender its
rights to collect any of the foregoing items of Additional Rent. Tenant's
liability for the amounts due under this Lease shall survive the expiration or
sooner termination of the Lease term.




          64.             POSSESSION DATE


64.01           Tenant may take possession of the Demised Premises from the
Possession Date stated below subject to all terms, covenants and conditions
contained in this Lease.


64.02           "Possession Date" as used herein shall mean the date upon which
Landlord’s Work is Substantially Completed.


64.03   “Substantially Completed" as used herein shall mean that (a) all of
Landlord's Work (other than minor punch list items, such as pencil-lined cracks
in spackling and plaster and missing switch plates, which can be completed
within thirty (30) days) has been completed and that (b) such uncompleted work
will not materially interfere with Tenant's use of the premises for the normal
and ordinary operation and occupancy of the entire Demised Premises by Tenant
and for Tenant's business.


64.04           "Term of Lease" as used herein shall mean the parties hereto
agree that the Lease shall be for a term of ten (10) years, four (4) months
commencing on the Possession Date and terminating ten (10) years, four (4)
months from the last day of the month in which the Possession Date occurs or on
any sooner date of termination in accordance with the terms of this Lease.




65.           FIXED ANNUAL RENT


65.01           The Fixed Annual Rent under this Lease shall be as follows:


LEASE YEAR                                           ANNUAL
RENT                                           MONTHLY RENT


Yr
1                                          $135,200.00                                           $11,266.67
Yr
2                                          $135,200.00                                           $11,266.67
Yr
3                                          $138,580.00                                           $11,548.33
Yr
4                                          $142,044.50                                           $11,837.04
Yr
5                                          $145,595.61                                           $12,132.97
Yr
6                                          $149,235.50                                           $12,436.29
Yr
7                                          $152,966.39                                           $12,747.20
Yr
8                                          $156,790.55                                           $13,065.88
Yr
9                                          $160,710.31                                           $13,392.53
Yr
10                                          $164,728.07                                           $13,727.34
Yr
11                                          $168,846.27                                           $14,070.52


Fixed Annual Rent herein is inclusive of the 2.5% annual fixed rent escalation
and is exclusive of electric charges or other items of additional rent.




66.           RENT ABATEMENT


66.01           Notwithstanding anything to the contrary hereinabove contained,
so long as Tenant not then be in default of its obligations under the Lease,
upon the expiration of applicable notice and grace periods, Tenant shall be
permitted to occupy the Demised Premises for the period commencing on the
Possession Date and continuing for a four (4) month period without being
obligated to pay the installment of the annual rental rate, but subject to all
other terms and conditions of this Lease including, but not limited to, the
obligation to pay for any and all electric current utilized in or furnished to
the Demised Premises during such period.




67.           INTENTIONALLY DELETED




68.           TENANT’S WORK/INSTALLATION


68.01           Other than the performance of Landlord’s Work, Tenant shall
perform all work necessary or desirable in Tenant’s sole judgment to make the
Demised Premises suitable for Tenant’s use and occupancy at Tenant's own cost
and expense (hereinafter called "Tenant's Work").  Tenant's work to be performed
by Tenant in the Demised Premises shall be subject to the following conditions:


68.02           Tenant shall comply with all of the laws, orders, rules and
regulations of all city agencies, including but not limited to the Department of
Buildings, governmental authorities, and of the fire insurance rating
organization having jurisdiction thereof, and the local board of fire
underwriters, or any similar body, and Tenant shall have procured and paid for,
so far as the same may be required, all governmental permits, filings and
authorizations.  Tenant, at Tenant’s sole cost and expense, agrees to use
Landlord’s expeditor for all required filings, plan review and final sign-offs
in order to ensure that proposed construction plans are in compliance with rules
and regulations of the governing authorities.  Landlord agrees to cooperate with
Tenant and shall sign permits or applications for approval if necessary with
regard to the above so long as there is no cost to Landlord or Tenant covers any
such out of pocket third party costs reasonably incurred by Landlord  in an
amount not to exceed $500.00. Tenant further acknowledges and agrees that should
Tenant not provide Landlord with the required sign-offs from the Department of
Buildings, city agencies, or any governmental authorities having jurisdiction
thereof, Landlord retains the right to perform same at Tenant’s sole cost and
expense


68.03.  Prior to commencing Tenant's Work, all plans and specifications therefor
shall be submitted to Landlord for Landlord's prior written approval which shall
not be unreasonably withheld or delayed, which do not adversely affect the
Building plumbing, electrical, H V A C and security/fire alarm/communication
systems.  Landlord's failure to approve or disapprove Tenant's plans and
specifications within twenty (20) days after Landlord's receipt thereof shall be
deemed Landlord's approval thereof.  The approval by Landlord of any of Tenant's
plans and specifications shall not constitute an assumption of any liability on
the part of Landlord for their accuracy or their conformity with applicable law,
and Tenant shall be solely responsible therefor.  Approval by Landlord of any of
Tenant's plans and specifications shall not constitute a waiver by Landlord of
the right to thereafter require Tenant to amend same to correct for Tenant's
non-compliance with applicable laws and omissions or errors adversely affecting
the Building structure or Building systems therein later discovered by
Landlord.  If, in connection with determining whether or not to approve Tenant's
plans and specifications Landlord reasonably incurs out-of-pocket architectural
or engineering fees, Tenant shall reimburse Landlord for such fees, to the
extent reasonable, as additional rent within twenty (20) days of submission of
such receipted bills to Tenant


68.04  Tenant's Work shall be completed (i) with reasonable dispatch, and ii)
substantially in accordance with the plans and specifications submitted to, and
approved in writing by, Landlord pursuant to Paragraph (B) hereof. Landlord
reserves the right from time to time, to inspect work in progress for the
purpose of confirming its substantial conformity with approved plans,
specifications and drawings.   Tenant shall complete, or cause to be completed,
Tenant's Work in a good and workmanlike manner, to the extent reasonably
possible, and in substantial compliance with the customary standards employed by
contractors in New York City in buildings of like kind and class.


68.05  Prior to commencing Tenant's Work, Tenant shall at its own cost and
expense deliver to Landlord a certificate of Tenant's or Tenant’s contractor's
policy of comprehensive general liability insurance which amounts shall be not
less than $1,000,000.00 in respect to any one person, not less than
$2,000,000.00 in respect to any one accident and not less than $500,000.00 in
respect of property damage, including Tenant’s work, covering the risk during
the course of performance of Tenant's Work, which policy shall protect Landlord
and its managing agent in the same amounts against any claims or liability
arising out of Tenant's Work, and Tenant or Tenant's contractors shall obtain
workers' compensation insurance to cover all persons engaged in Tenant's Work
and a certificate thereof shall be furnished to the Landlord before commencement
of any work by any contractor, subcontractor, their agents, servants or
employees.  Tenant's contractor shall name Landlord, its managing agent,
mortgagees and ground lessors, if any, as additional insured under said
insurance policies;


68.06           All of Tenant's Work shall be done in such a manner so as not to
materially interfere with Landlord or other Tenants.


68.07           Prior to commencing Tenant's Work, Tenant shall deliver to
Landlord the name and address of Tenant's general contractor and sub-contractors
who must first be approved by Landlord, whose approval shall not be unreasonably
withheld or delayed and Landlord will respond to such information within five
(5) days from submission.


68.08 Tenant, at its sole cost and expense, shall be obligated to connect into
and coordinate its security and/or fire alarm systems with those systems
existing in the Building.


68.09           It is expressly understood and agreed that Landlord shall not be
responsible for any repair, replacement or maintenance of Tenant's Work, unless
otherwise provided in the Lease.




69.         RELOCATION


69.01  On not less than ninety (90) days notice to Tenant, Landlord shall have
the one time right (unless otherwise agreed to by Landlord and Tenant) to move
Tenant out of the space demised and into similar space, with reasonably similar
exposures, of at least equal area to another floor in the same building.  In
this event, Landlord shall remove, relocate and reinstall Tenant's equipment,
telephone and computer lines and  furniture, reconstruct the new space similar
to the old space, reimburse Tenant Tenant’s reasonable related expenses (i.e.,
costs to replace letterhead and business cards),   all of which shall be done at
Landlord's sole cost and expense and without cost to Tenant, and for the balance
of the term this lease shall continue in full force and effect and shall apply
to the new space with the same force and effect as though this lease had
originally been for such new space. Landlord agrees to use reasonable efforts,
not to relocate Tenant any time during the last two (2) years of the lease term.
In order to minimize the disruption to Tenant’s business, Landlord agrees that
such relocation shall be done during non-business hours.




70.           LANDLORD’S COST BY TENANT DEFAULTS:


70.01           In the event of litigation or dispute between Landlord  and
Tenant, the successful party shall reimburse the other party for its reasonable
out-of-pocket costs and expenses including reasonable attorney’s fees; provided
that, if, as a result of Tenant’s failure to pay rent payable hereunder after
notice and expiration of the cure period applicable hereunder, Landlord
commences an action for non payment of such rent, Tenant agrees to reimburse the
reasonable out-of-pocket costs and expenses incurred in such action by
Landlord.   Such expenditures paid for by Landlord, shall be deemed to be
Additional Rent hereunder and shall be paid by Tenant to Landlord together with
interest thereon at the rate of ten (10%) percent per annum but not to exceed
the maximum amount then chargeable under applicable law within five (5) days of
rendition of any bill or statement to Tenant therefore, and if any expenditure
is incurred in collecting such obligations, such sum shall be recoverable by
Landlord as additional damages.




71.           MECHANIC’S LIENS:


71.01          Notice is hereby given that the Landlord shall not, under any
circumstances, be liable to pay for any work, labor or services rendered or
materials furnished to or for any work, labor or services rendered or materials
furnished to or for the account of the Tenant upon or in connection with the
Demised Premises, and that no mechanic’s or other liens for work, labor or
services rendered or materials furnished to or for the account of the Tenant
shall, under any circumstances, attach to or affect the reversionary or other
estate or interest of the Landlord in or to the Demised Premises or in and to
any alterations, repairs or improvements to be erected or made thereon.


71.02          The Tenant shall not suffer nor permit, during the term hereby
granted, any mechanic’s or other liens for work, labor, services or materials
rendered or furnished to or for the account of the Tenant upon or in connection
with the Demised Premises or to any improvement erected or to erected upon the
same, or any portion thereof; and it is understood that Tenant shall obtain and
deliver unconditional written waivers of mechanic’s liens as specifically set
forth in Paragraph 3 of the printed form hereof.  Nevertheless, Tenant shall
hold the Landlord and the Demised Premises harmless from all liens or charges,
of whatever nature or description, arising from, or in consequence of, any
alterations or improvements that the Tenant shall make, or cause to be made,
upon the Demised Premises.


71.03           If a notice of mechanic’s lien be filed against the Demised
Premises for labor or materials alleged to have been furnished, or to be
furnished at the Demised Premises to or for the Lessee or to or for someone
claiming under the Lessee; and if the Lessee shall fail to take such action as
shall cause such lien to be discharged or bonded within thirty (30) days after
notice to Tenant of same; the Lessor may discharge it by deposit or by bonding,
proceeding, and in the event of such deposit or bonding proceedings, the Lessor
may require the lienor to prosecute an appropriate action to enforce the
lienor’s claim.  In such case, the Lessor may pay any judgement recovered on
such claim.  Any amount paid or expense incurred by the Lessor, as in the clause
provided, and any expense incurred or sum of money paid by the Lessor by reason
of the failure or the Lessee to comply with this provision of this Lease, or in
defending any such action, shall be deemed to be additional rent for the Demised
Premises, and shall be due and payable by the Lessee to the Lessor on the first
day of the next following month or at the option of the Lessor, on the first day
of the succeeding month.  The receipt by the Lessor of any installment of the
regular stipulated rent hereunder or any of such additional rent shall not be a
waiver of any other additional rent then due.


71.04 Notwithstanding anything to the contrary, any mechanic’s lien filed
against the Demised Premises for Landlord’s Work or work performed by Landlord
during the Lease term are excluded from the provisions of Article 71 herein.




72.           TENANT’S LIABILITY FOR CONSTRUCTION


72.01   In the event the Tenant performs any construction or alterations at the
Demised Premises, Landlord shall not be responsible for any structural defect,
latent or otherwise, in the premises, change of conditions elsewhere in the
building or in the premises with respect to the foregoing, directly resulting
from or as a condition of Tenant’s construction or alteration, or for any
damages to same or to goods or things contained or placed in the Demised
Premises or in the vicinity thereof in connection with such alteration or
construction.


72.02  Tenant will indemnify and save Landlord harmless from and against any and
all liabilities, obligations, damages, penalties, claims, costs, charges and
expenses including reasonable attorneys’ fees, which may be imposed upon or
incurred by or asserted against Landlord by reason of any of the following
occurring during the terms of this Lease:


(i)  
any work or thing done by Tenant or any agent, contractor, employee, licensee or
invitee of Tenant in, on or about the Demised Premises or any part thereof
unless caused by the negligence or willful acts of Landlord, its agents,
employees or contractors or subcontractors;



 
(ii)
any use, possession, occupation, condition, operation, maintenance or management
by Tenant of the Demised Premises, unless caused by the negligence or willful
acts of Landlord, its agents, employees, contractors or subcontractors or which
result from any failure by Landlord, its agents, employees, contractors or
subcontractors, to perform a direct obligation of Landlord pursuant to an
express provision hereunder.



 
(iii) all fines, suits, proceedings, claims, demands and actions of any kind or
nature whatsoever brought by anyone whomsoever arising or growing out of or in
any way connected with the Tenant’s use, operation and maintenance of the
Demised Premises; unless caused by the negligence or willful acts of Landlord,
its agents, employees, contractors or subcontractors or which result from any
failure by Landlord, its agents, employees, contractors or subcontractors, to
perform a direct obligation of Landlord pursuant to an express provision
hereunder and any accident, injury, or damage to any person or property
occurring in the Demised Premises or any part thereof unless caused by the
negligence or willful acts of Landlord, its agents, employees, contractors or
subcontractors.





73.  
LANDLORD’S CONSENT.                                                      



73.01           Whenever Landlord’s consent is required hereunder, Landlord
agrees that such consent shall not be unreasonably conditioned, withheld or
delayed.




74.  
PATRIOT ACT



74.01           Tenant hereby certifies that it is in compliance with the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (the “Patriot Act”) and the Executive Order
13224 (the “Executive Order”) and, in particular, Tenant acknowledges that (a)
it is prohibited from doing any business with any persons who commit, threaten
to commit, or support terrorism; (b) Tenant, and its employees, vendors,
contractors, Landlords, officers, directors, representatives, and/or agents are
not persons who commit, threaten to commit, or support terrorism; (c)
Tenant  has performed, and will perform during the Term of this Lease, a
thorough investigation of those persons described in Section (b) including
checking such persons against the list annexed to the Executive Order to
ascertain whether they are persons who commit, threaten to commit, or support
terrorism; and (d) Tenant shall take commercially diligent steps to ensure that
it shall comply with the Patriot Act and Executive Order during the Term of this
Lease.  Tenant shall indemnify and hold Landlord and its agents harmless from
and against any losses arising from a breach of the foregoing sentence.   The
indemnification and hold harmless shall survive the termination of this Lease.




75.  
IDENTIFICATION CARDS



75.01           Landlord has agreed to furnish tenants with an access control
card (“Card”) to the Building to allow all tenants to access their premises
twenty-four hours a day, seven days a week, or at other times as designated by
Landlord, for business purposes. The Card shall only be issued to employees
(“Designated Employees”) currently working on the 23rd floor of the Building
(the “Demised Premises”) and designated by “Tenant”.  The names of the
Designated Employees shall be furnished to Landlord in writing prior to the
distribution of the Cards. Tenant shall initially be issued twenty-one (21)
Cards for all Designated Employees within the first lease year free of
charge.  Thereafter, Tenant shall pay a fee of $25.00 for each new Card
requested from Landlord for additional Designated Employees.


75.02           The Card shall be used to access the Building for business
purposes only. All Designated Employees shall, prior to receiving a Card, be
photographed by Landlord or its designee at a time and place as designated by
Landlord in accordance with the System. Cards are non-transferable and may not
be used by an individual not employed by Tenant at the Demised Premises, nor
shall it be used by any employee whose name has not been submitted to Landlord
as a Designated Employee. In the event that Tenant no longer occupies the
Demised Premises, as a result of the termination, sublet, assignment, license,
sale or other disposition of the Demised Premises, Tenant shall return all Cards
to Landlord or its designee immediately.  Upon the happening of any of the
foregoing events, all Cards will be immediately deactivated from the System.
Tenant shall immediately notify Newmark or Landlord’s designee if a Card is lost
or stolen.  Tenant shall pay Landlord $50.00 for the replacement of any such
lost or stolen Card before Landlord will issue a new Card.




76.  
SECURITY DEPOSIT DEFAULT:



76.01           Pursuant to Articles 34 and 62 of the Lease, the Tenant is
required to pay and deliver to the Landlord a Security Deposit.  In the event
the Tenant, upon execution of the Lease by Landlord and Tenant, shall have
failed to simultaneously deposit with or pay to the Landlord the Security in the
amount referred to in the Lease, or if any check delivered to the Landlord for
the Security shall be returned unpaid by the financial institution upon which
the check is drawn, (i) if Tenant is in possession of the Demised Premises the
Landlord shall have the right upon Landlord delivering to Tenant a three (3) day
written notice advising Tenant of its failure to have deposited Security with
the Landlord, and in the event the Tenant shall within three (3) days from the
date the notice is given to Tenant continue to fail to deposit with Landlord the
Security, then Landlord may serve upon Tenant a one (1) day written notice of
cancellation of this Lease and upon the expiration of such one (1) day, this
Lease and the term provided for therein shall end and expire as fully and
completely as if the expiration of such one (1) day period were the day herein
definitely fixed for the end and expiration of this Lease and the term thereof,
and Tenant shall then quit and surrender the Demised Premised to Landlord and if
Tenant shall fail to quit and surrender the Demised Premises to the Landlord,
Landlord shall have all rights and remedies as otherwise provided for in the
Lease; or (ii)  if Tenant shall not have yet taken possession of the Demised
Premises then and in such event the Landlord shall not be required to deliver
possession of the Demised Premises to the Tenant; and (iii) in either instance
Tenant shall remain liable as otherwise provided for in this Lease.





 
 

--------------------------------------------------------------------------------

 



 


INSERTS TO PRINTED FORM OF LEASE BETWEEN
NEWMARK & COMPANY REAL ESTATE, INC.,
AGENT FOR 38TH AND 8TH LLC, NEW 520 GSH LLC, NEW 520 TRIPLE CROWN, LLC AND NEW
520 EIGHTH LLC, (AS “LANDLORD”)
AND EMERGING VISION USA, INC., (AS TENANT”) FOR PART OF THE 23rd FLOOR IN THE
BUILDING KNOWN AS AT 520 EIGHTH AVENUE, NEW YORK, NEW YORK






1.  
, which consent shall not be unreasonably withheld or delayed.



2.  
, which approval shall not be unreasonably withheld or delayed.



3.  
Notwithstanding anything to the contrary herein, Tenant will be permitted to
select a contractor who may not be on Landlord’s list of approved contractors,
subject to approval by Landlord, such approval not to be unreasonably withheld
or delayed.



4.  
, including the roof, foundation and exterior walls,



5.  
or willful misconduct



6.  
Notwithstanding anything herein to the contrary, if the demised premises are
totally damaged or rendered substantially untenantable by fire or other
casualty, Landlord shall, within thirty (30) days after the date of the fire or
other casualty, deliver a notice to Tenant of (i) the estimated repair period of
the demised premises from such fire or other casualty, and (ii) whether Landlord
intends to repair and restore the demised premises.  If Landlord intends to
repair and restore the demised premises, and if such period exceeds two hundred
forty (240) days from the date of the fire or other casualty, or if Landlord
does not intend to repair and restore the demised premises, then Tenant, within
thirty (30) days after Landlord's notice, may give Landlord notice of
termination of this Lease, in which event the term hereof shall expire ten (10)
days after Tenant's termination notice is given.  If this Lease has not
theretofore expired or been terminated, and Landlord does not substantially
complete the repair and restoration of the demised premises within said two
hundred forty (240) day period after the date of the casualty, Tenant shall give
Landlord a ten (10) day notice to cure.  Failure to give notice shall not be
deemed a default. If Landlord shall not complete said repair and restoration
within twenty (20) days after the expiration of such ten (10) day period, Tenant
may give Landlord notice of termination of this Lease, in which event the term
hereof shall expire ten (10) days after Tenant's termination notice is given.



7.  
during regular office hours,



8.  
which items shall not unreasonably interfere with Tenant’s use of the Demised
Premises and provided further that the Landlord maintains such pipes and
conduits in good repair.



9.  
upon reasonable prior notice to Tenant,



10.  
In the event that in the course of Tenant’s submission of its applications for
permits, one or more of its applications are disapproved due to uncured building
violations noted or issued prior to the term of this Lease, the Tenant shall
immediately notify the Landlord in  writing and it shall be the Landlord’s
responsibility to correct the said violations.



11.  
twenty (20)



12.  
and such default continues for more than three (3) days after written notice
from Landlord to Tenant,



13.  
further



14.  
Landlord agrees to use reasonable efforts to relet the Demised Premises to
mitigate its damages, however,



15.  
reasonable, non-discriminatory and uniformly enforced



16.  
Except as otherwise stated herein,



17.  
and additional rent



18.  
Landlord represents and warrants that, on the Possession Date of the Lease, it
shall have legal possession of the Demised Premises to rightfully deliver the
same to Tenant.



19.  
Except for monetary matters the provisions of Paragraph 27 also apply to Tenant.



20.  
As a courtesy, a copy of any notice addressed to Tenant as set forth herein
shall be sent to Susan Goldberg, 100 Quentin Roosevelt Boulevard, Garden City,
New York   11530 and Elliot Aronson, Esq., 44 Park Street, Suite 101, Andover,
Massachusetts  01810.   Failure to do so will not be considered a default under
the Lease.



21.  
If Landlord undertakes to perform certain work hereunder and Tenant is unable to
access the Demised Premises or if Tenant cannot continue to operate its business
and vacates the Demised Premises and such conditions continue for more than ten
(10) business days after written notice thereof is provided to Landlord then
beginning after such period, Tenant’s obligation to pay Fixed Annual Rent and
Additional Rent hereunder shall abate until such conditions are cured.  However,
there shall be no rent abatement in the event such required work is due to any
force of nature (including but not limited to, a tornado, flooding, hurricane or
earthquake) or any other event beyond the reasonable control of Landlord
(including but not limited to war, terrorism, black outs or strike) it being
agreed that financial inability to perform shall not be deemed an event beyond
the reasonable control of Landlord or in the event such work to be performed by
Landlord is due to the negligence or will misconduct of Tenant, its agents,
servants, employees, contractors or subcontractors.   Essential services as used
herein shall mean access, electricity, HVAC, water and all elevator service.





 
 
21(a).   Landlord agrees that the Premises will be accessible twenty-four (24)
hours a day, seven (7) days a week.  Tenant shall have the ability to use the
freight elevator during normal business hours for Tenant’s construction period
and move-in at no additional charge to Tenant. After normal business hours,
Tenant must call lobby desk for access to freight elevators.   Use of the
freight elevator for normal freight use will be at the standard rate, prior
notice required.

 
 
22.  
thirty (30)



23.  
is not in default, at the expiration of applicable notice and grace periods,
















 
 

--------------------------------------------------------------------------------

 
